Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

By and Among

SYMMETRY MEDICAL USA INC.

(Buyer),

EVEREST METAL FINISHING, LLC

(Seller),

and

CHRISTOPHER W. HUNTINGTON, Individually,

PHILLIP MILIDANTRI, Individually,

and LEVI CITARELLA, Individually

(collectively Seller Stockholders)

AUGUST 31, 2006


--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT

ASSET PURCHASE AGREEMENT, dated as of August 31, 2006 (the “Agreement”), between
Symmetry Medical USA Inc., a Delaware corporation (“Buyer”), and Everest Metal
Finishing, LLC, a New York limited liability company (“Seller”) and
Christopher W. Huntington, individually (“Huntington”); Phillip Milidantri,
individually (“Milidantri”); and Levi Citarella, individually (“Citarella” and
together with Huntington and Milidantri, the “Seller’s Stockholders”).

WHEREAS, Seller is engaged in the business of “quick turn” implant finishing;
implant machining; robotic finishing and shot peening serving the major
orthopedic markets of Warsaw, Indiana and New York, New York (the “Business”);
and

WHEREAS, the parties desire that Seller sells, assigns, transfers, conveys and
delivers to Buyer, and that Buyer purchase and acquire from Seller, all of the
right, title and interest of Seller in and to the Purchased Assets (as
hereinafter defined), and that Buyer assume the Assumed Liabilities (as
hereinafter defined), upon the terms and subject to the conditions of this
Agreement.

WHEREAS, Buyer will enter into a separate Stock Purchase Agreement to acquire
all of the stock of Everest Metal International, Ltd., an Ireland limited
company, owned by the Seller’s Stockholders and operated in Cork, Ireland.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations and warranties, covenants and agreements contained herein, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1                                 Definitions.  When used in this Agreement,
the following terms shall have the meanings assigned to them in this Article I
or in the applicable Section of this Agreement to which reference is made in
this Article I.

“Accounts Receivable” means (a) any trade accounts receivable and other rights
to payment from customers of the Business and (b) any other account or note
receivable Related to the Business, together with, in each case, the full
benefit of any security interest therein.  Accounts Receivable explicitly
excludes trade account receivables of the following companies: Everest
Industrial Equipment, Inc., Everest Metal, Inc., Sonicor, Inc., Stratus
Technologies, Inc., Technical Metal Finishing Inc. and any other Affiliates of
Seller.

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such specified Person.

“Ancillary Agreements” means the Bill of Sale, Patent License Assignment and
Assumption Agreement, Non-Compete Agreements, Employment Agreements, Earn-Out
Agreements and the other agreements, instruments and documents delivered at the
Closing.


--------------------------------------------------------------------------------




“Authorization” means any authorization, approval, consent, certificate,
license, permit or franchise of or from any Governmental Entity or pursuant to
any Law.

“Benefit Plan” means (a) any “employee benefit plan” as defined in ERISA Section
3(3), including any (i) nonqualified deferred compensation or retirement plan or
arrangement which is an Employee Pension Benefit Plan (as defined in ERISA
Section 3(2)), (ii) qualified defined contribution retirement plan or
arrangement which is an Employee Pension Benefit Plan, (iii) qualified defined
benefit retirement plan or arrangement which is an Employee Pension Benefit Plan
(including any Multiemployer Plan (as defined in ERISA Section 3(37)) and (iv)
Employee Welfare Benefit Plan (as defined in ERISA Section 3(1)) or material
fringe benefit plan or program, or (b) stock purchase, stock option, severance
pay, employment, change-in-control, vacation pay, company awards, salary
continuation, sick leave, excess benefit, bonus or other incentive compensation,
life insurance, or other employee benefit plan, contract, program, policy or
other arrangement, whether or not subject to ERISA.

“Books and Records” means books of account, general, financial, warranty and
shipping records, invoices, supplier lists, product specifications, product
formulations, drawings, correspondence, engineering, maintenance, operating and
production records, advertising and promotional materials and other documents,
records and files, in each case Related to the Business, including books and
records relating to Seller Intellectual Property and the employee and personnel
records of the Transferred Employees.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in New York City are authorized or required by Law to close.

“Business Employee” means any individual employed by any Seller in, or in
connection with, the Business.

“Capital Stock” means (a) in the case of a corporation, its shares of capital
stock, (b) in the case of a partnership or limited liability company, its
partnership or membership interests or units (whether general or limited), and
(c) any other interest that confers on a Person the right to receive a share of
the profits and losses of, or distribution of assets, of the issuing entity.

“Charter Documents” means, with respect to any entity, the certificate of
incorporation, the articles of incorporation, by-laws, articles of organization,
limited liability company agreement, partnership agreement, formation agreement,
joint venture agreement or other similar organizational documents of such entity
(in each case, as amended).

“Code” means the Internal Revenue Code of 1986.

“Contract” means any agreement, contract, license, lease, commitment,
arrangement or understanding, written or oral, including any sales order or
purchase order.

“Equipment” means machinery, fixtures, furniture, supplies, accessories,
materials, equipment, parts, automobiles, trucks, vehicles, tooling, tools,
molds, office equipment, computers, telephones and all other items of tangible
personal property, in each case Related to the Business.


--------------------------------------------------------------------------------




“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any entity which is a member of a “controlled group of
corporations” with, under “common control” with or a member of an “affiliated
services group” with, Seller, as defined in Section 414(b), (c), (m) or (o) of
the Code.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state, local, or municipal government, foreign,
international, multinational or other government, including any department,
commission, board, agency, bureau, subdivision, instrumentality, official or
other regulatory, administrative or judicial authority thereof, and any
non-governmental regulatory body to the extent that the rules and regulations or
orders of such body have the force of Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Indebtedness” means any of the following: (a) any indebtedness for borrowed
money, (b) any obligations evidenced by bonds, debentures, notes or other
similar instruments, (c) any obligations to pay the deferred purchase price of
property or services, except trade accounts payable and other current
Liabilities arising in the ordinary course of the Business, (d) any obligations
as lessee under capitalized leases, (e) any indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
acquired property, (f) any obligations, contingent or otherwise, under
acceptance credit, letters of credit or similar facilities, and (g) any guaranty
of any of the foregoing.

“Indemnification Agreement” means the agreement to be entered between Symmetry
Medical USA, Inc., Symmetry Medical International Inc., Everest Metal Finishing,
LLC, Everest Metal International, Ltd., Christopher W. Huntington, Phillip
Milidantri, and Levi Citarella.

“Indemnitee” means any Person that is seeking indemnification from an Indemnitor
pursuant to the provisions of this Agreement.

“Indemnitor” means any party hereto from which any Indemnitee is seeking
indemnification pursuant to the provisions of this Agreement.

“Inventory” means all raw materials, work-in-process, finished goods, supplies,
spare parts and other inventories Related to the Business, including all such
items (a) located on the Real Property, (b) in transit from suppliers of the
Business, (c) held for delivery by suppliers of the Business, or (d) held on
consignment by third parties.

“Knowledge” of Seller or any similar phrase means, with respect to any fact or
matter, the actual knowledge of the directors, executive officers, members,
partners and Seller’s Stockholders, together with such knowledge that such
directors, executive officers, members, partners and Seller’s Stockholders could
be expected to discover after reasonable investigation concerning the existence
of the fact or matter in question.


--------------------------------------------------------------------------------




“Law” means any statute, law (including common law), constitution, treaty,
ordinance, code, order, decree, judgment, rule, regulation and any other binding
requirement or determination of any Governmental Entity.

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, adverse claim or other encumbrance in respect of such
property or asset.

“Order” means any award, injunction, judgment, decree, order, ruling, subpoena
or verdict or other decision issued, promulgated or entered by or with any
Governmental Entity of competent jurisdiction.

“Other Antitrust Laws” means the antitrust and competition Laws of all
jurisdictions other than those of the United States.

“Permitted Liens” means (a) Liens for current real or personal property Taxes
not yet due and payable and with respect to which Seller maintains adequate
reserves, (b) workers’, carriers’ and mechanics’ or other like Liens incurred in
the ordinary course of the Business with respect to which payment is not due and
that do not impair the conduct of the Business or the present or proposed use of
the affected property and (c) Liens that are immaterial in character, amount,
and extent and which do not detract from the value or interfere with the present
or proposed use of the properties they affect.

“Person” means an individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, a Governmental Entity or any
other entity or body.

“Pre-Closing Environmental Liabilities” means Liabilities arising out of (a) the
ownership or operation of the Business at any time on or prior to the Closing or
(b) the ownership, operation or condition of the Real Property or any other real
property currently or formerly owned, operated or leased by Seller Related to
the Business at any time on or prior to the Closing, in each case to the extent
based upon or arising out of (i) Environmental Law, (ii) a failure to obtain,
maintain or comply with any Environmental Permit, (iii) a Release of any
Hazardous Substance, or (iv) the use, generation, storage, transportation,
treatment, sale or other off-site disposal of Hazardous Substances.

“Related to the Business” means used, held for use or acquired of developed for
use in the Business or otherwise relating to, or arising out of, the operation
or conduct of the Business.

“Stock Purchase Agreement” means the agreement to be entered between Symmetry
International Inc. and Christopher W. Huntington, Phillip Milidantri, and Levi
Citarella for the purchase of all of the stock of Everest Metal International,
Ltd.

“Subsidiary” or “Subsidiaries” means with respect to any Person, any
corporation, limited liability company, partnership, association, or other
business entity of which (i) if a corporation, a majority of the total voting
power of shares of stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof or
(ii) if a limited liability company, partnership, association, or other business
entity (other than a corporation), a majority of the


--------------------------------------------------------------------------------




partnership or other similar ownership interests thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more Subsidiaries
of that Person or a combination thereof and for this purpose, a Person or
Persons own a majority ownership interest in such a business entity (other than
a corporation) if such Person or Persons shall be allocated a majority of such
business entity’s gains or losses or shall be or control any managing director
or general partner of such business entity (other than a corporation). The term
“Subsidiary” shall include all Subsidiaries of such Subsidiary.

“Tax” or “Taxes” means any and all federal, state, local, or foreign net or
gross income, gross receipts, net proceeds, sales, use, ad valorem, value added,
franchise, bank shares, withholding, payroll, employment, excise, property,
deed, stamp, alternative or add-on minimum, environmental, profits, windfall
profits, transaction, license, lease, service, service use, occupation,
severance, energy, unemployment, social security, workers’ compensation,
capital, premium, and other taxes, assessments, customs, duties, fees, levies,
or other governmental charges of any nature whatever, whether disputed or not,
together with any interest, penalties, additions to tax, or additional amounts
with respect thereto.

“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Taxing Authority” means any Governmental Entity having jurisdiction with
respect to any Tax.

“Vacation Accrual” means the total value for all employees of their outstanding
vacation hours valued by employee at their current rate of pay.

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988.

1.2                                 Other Defined Terms.  The following terms
have the meanings assigned to such terms in the Sections of the Agreement set
forth below:

Accounting Principles

 

2.6(a)(i)

 

 

 

Action

 

4.18(a)

 

 

 

Adjustment Summary Statement

 

2.6(a)(ii)

 

 

 

Agreement

 

Preamble

 

 

 

Allocation Statement

 

2.7

 

 

 

Annual Financial Statements

 

4.4(a)(i)

 

 

 

Assigned Contracts

 

2.1(d)

 

 

 

Assignment and Assumption of Lease

 

3.2(f)

 


--------------------------------------------------------------------------------




 

Assumed Liabilities

 

2.3

 

 

 

Balance Sheet

 

4.4(b)

 

 

 

Balance Sheet Date

 

4.4(b)

 

 

 

Base Amount

 

2.6(a)(iii)

 

 

 

Business

 

Recitals

 

 

 

Business Authorizations

 

4.10(a)

 

 

 

Buyer

 

Preamble

 

 

 

CERCLA

 

4.21(a)(iv)

 

 

 

Closing

 

3.1

 

 

 

Closing Current Assets

 

2.6(a)(iv)

 

 

 

Closing Date

 

3.1

 

 

 

COBRA

 

6.4(i)

 

 

 

Consents

 

4.3(a)

 

 

 

Copyrights

 

4.14(a)

 

 

 

Deficit Amount

 

2.6(e)(i)

 

 

 

Environment

 

4.21(a)(i)

 

 

 

Environmental Action

 

4.21 (a)(ii)

 

 

 

Environmental Clean-up Site

 

4.21 (a)(iii)

 

 

 

Environmental Laws

 

4.21 (a)(iv)

 

 

 

Environmental Permit

 

4.21(a)(v)

 

 

 

Excess Amount

 

2.6(e)(ii)

 

 

 

Excluded Assets

 

2.2

 

 

 

Excluded Contracts

 

2.2(b)

 

 

 

Excluded Liabilities

 

2.4

 

 

 

Financial Statements

 

4.4(a)

 


--------------------------------------------------------------------------------




 

Final Current Assets

 

2.6(a)(v)

 

 

 

Hazardous Substances

 

4.21(a)(vi)

 

 

 

In-Bound Licenses

 

4.14(c)

 

 

 

Independent Expert

 

2.6(d)

 

 

 

Intellectual Property

 

4.14(a)

 

 

 

Intellectual Property Rights

 

4.14(a)

 

 

 

Interim Balance Sheet

 

4.4(b)

 

 

 

Interim Balance Sheet Date

 

4.4(b)

 

 

 

Interim Financial Statements

 

4.4(a)(ii)

 

 

 

Lease

 

4.13(c)

 

 

 

Leased Real Property

 

4.13(a)

 

 

 

Liabilities

 

4.5

 

 

 

Marks

 

4.14(a)

 

 

 

Material Contract

 

4.16(b)

 

 

 

Maximum Base Amount

 

2.6(a)(vi)

 

 

 

Minimum Base Amount

 

2.6(a)(vii)

 

 

 

Minor Contracts

 

4.16(e)

 

 

 

Names

 

6.3(a)

 

 

 

Nondisclosure Agreements

 

4.14(i)

 

 

 

Notice of Objection

 

2.6(c)

 

 

 

Out-Bound Licenses

 

4.14(d)

 

 

 

Owned Real Property

 

4.13(a)

 

 

 

Patents

 

4.14(a)

 

 

 

PCBs

 

4.21(i)

 

 

 

Pension Plan

 

4.19(b)

 


--------------------------------------------------------------------------------




 

Personal Property

 

4.11(a)

 

 

 

Policies

 

4.22(a)

 

 

 

Post-Closing Tax Period

 

6.5(b)

 

 

 

Pre-Closing Tax Period

 

6.5(b)

 

 

 

Products

 

4.23(a)

 

 

 

Proprietary Information

 

4.14(a)

 

 

 

Purchase Price

 

2.5

 

 

 

Purchased Assets

 

2.1

 

 

 

RCRA

 

4.21(a)(iv)

 

 

 

Real Property

 

4.13(a)

 

 

 

Release

 

4.21(a)(vii)

 

 

 

Restricted Contract

 

2.8(a)

 

 

 

Review Period

 

2.6(c)

 

 

 

Section 1060 Forms

 

2.7

 

 

 

Seller

 

Preamble

 

 

 

Seller Disclosure Schedule

 

Preamble Article IV

 

 

 

Seller Employees

 

6.4(f)

 

 

 

Seller Benefit Plans

 

4.19(a)

 

 

 

Seller Intellectual Property

 

4.14(e)

 

 

 

Seller Owned Intellectual Property

 

4.14(b)

 

 

 

Seller Registered Items

 

4.14(f)

 

 

 

Software

 

4.14(a)

 

 

 

Transferred Employees

 

6.4(b)

 

 

 

Work Product Agreements

 

4.14(j)

 


--------------------------------------------------------------------------------


ARTICLE II

PURCHASE AND SALE

2.1                                 Purchase and Sale of the Purchased Assets. 
Upon the terms and subject to the conditions of this Agreement, at the Closing,
Seller shall sell, assign, transfer, convey and deliver to Buyer and Buyer shall
purchase, acquire and accept from Seller, free and clear of Liens except for
Permitted Liens, the entire right, title and interest of Seller in, to and under
all of the assets, properties and rights of every kind and description, real,
personal and mixed, tangible and intangible, wherever situated, that are Related
to the Business other than the Excluded Assets (the “Purchased Assets”). The
Purchased Assets include the following assets, properties and rights:

(a)                                  all Inventory;

(b)                                 all Equipment;

(c)                                  all Seller Intellectual Property in name of
Seller, Seller’s Stockholders or Affiliates used in the Business;

(d)                                 all Contracts Related to the Business that
are approved by Buyer and set forth on Schedule 2.1(d) (the “Assigned
Contracts”);

(e)                                  all Accounts Receivable;

(f)                                    all Business Authorizations;

(g)                                 all Books and Records;

(h)                                 all claims, causes of action, choses in
action, rights of recovery and rights under all warranties, representations and
guarantees made by suppliers of products, materials or equipment, or components
thereof, arising from or relating to the other Purchased Assets or the Assumed
Liabilities;

(i)                                     all insurance benefits, including rights
and proceeds, arising from or relating to the other Purchased Assets or the
Assumed Liabilities;

(j)                                     all prepaid expenses Related to the
Business;

(k)                                  all security deposits, earnest deposits and
all other forms of deposit or security placed with or by Seller for the
performance of an Assigned Contract;

(l)                                     all goodwill of the Business as going
concern;

(m)                               2004 Ford Truck F350 VIN#1FTSX30L04EC46670;
and

(n)                                 1994 Ford Ranger Pickup
VIN#1FTCR15X8RTB20672.

2.2                                 Excluded Assets.  The Purchased Assets do
not include, and Seller is not selling, assigning, transferring, conveying or
delivering, and neither Buyer nor any Subsidiary of Buyer


--------------------------------------------------------------------------------




is purchasing, acquiring or accepting from Seller, any of the assets, properties
or rights set forth in this Section 2.2 (collectively, the “Excluded Assets”):

(a)                                  all cash, cash equivalents and bank
accounts of Seller;

(b)                                 all Contracts that are not Assigned
Contracts (the “Excluded Contracts”);

(c)                                  all Policies and, subject to Section 2.1(i)
hereof, all rights and benefits thereunder;

(d)                                 the assets, properties and rights
specifically set forth on Schedule 2.2(d);

(e)                                  the rights which accrue or will accrue to
Seller under this Agreement and the Ancillary Agreements.

2.3                                 Assumed Liabilities.  Upon the terms and
subject to the conditions of this Agreement, Buyer shall assume effective as of
the Closing, and from and after the Closing Buyer shall pay, discharge or
perform when due, as appropriate, only the Liabilities of Seller in respect of
the Assigned Contracts but only to the extent that such Liabilities thereunder
are required to be performed after the Closing Date, were incurred in the
ordinary course of the Business and do not relate to any failure to perform,
improper performance, warranty or other breach, default or violation by Seller
on or prior to the Closing Date (the “Assumed Liabilities”).

2.4                                 Excluded Liabilities.  Neither Buyer nor any
of its Affiliates shall assume any Liabilities of Seller (such unassumed
Liabilities, the “Excluded Liabilities”) other than the Assumed Liabilities set
forth in Section 2.3. Without limiting the generality of the foregoing, in no
event shall Buyer or any of its Affiliates assume or incur any Liability in
respect of, and Seller shall remain bound by and liable for, and shall pay,
discharge or perform when due, the following Liabilities of Seller:

(a)                                  all Liabilities for (i) Taxes relating to
the Business or the Purchased Assets for any Pre-Closing Tax Period and (ii)
Taxes of Seller or any Affiliate of Seller;

(b)                                 all Liabilities in respect of the Excluded
Contracts and other Excluded Assets;

(c)                                  all product Liability, warranty and similar
claims for damages or injury to person or property, claims of infringement of
Intellectual Property Rights and all other Liabilities, regardless of when made
or asserted, which arise out of or are based upon any events occurring or
actions taken or omitted to be taken by Seller, or otherwise arising out of or
incurred in connection with the conduct of the Business, on or before the
Closing Date;

(d)                                 all Pre-Closing Environmental Liabilities;

(e)                                  all Indebtedness of the Business;

(f)                                    all Liabilities under Seller Benefit
Plans; and


--------------------------------------------------------------------------------




(g)                                 all Liabilities arising out of or incurred
in connection with the negotiation, preparation and execution of this Agreement
and the Ancillary Agreements and the consummation of the transactions
contemplated hereby and thereby, including Taxes and fees and expenses of
counsel, accountants and other experts.

2.5                                 Purchase Price.  The consideration to be
paid by Buyer to Seller for the Purchased Assets (the “Purchase Price”) shall be
$7,820,000, subject to adjustment as set forth in (i) Section 2.6, and (ii) the
Earn-Out Agreement.  $1,000,000 of the Purchase Price will be wired directly to
Tower Trust Company, as Escrow Agent under the Escrow Agreement.

2.6                                 Purchase Price Adjustment.

(a)                                  For purposes of this Section 2.6, the
following terms shall have the meanings assigned to them in this Section 2.6(a):

(i)                                     “Accounting Principles” means GAAP
applied on a basis consistent with its application in the preparation of the
Balance Sheet.

(ii)                                  “Adjustment Summary Statement” means an
unaudited statement setting forth a summary of the Closing Current Assets.

(iii)                               “Base Amount” means the average monthly sum
of Seller’s Inventory and Accounts Receivable for the twelve (12) calendar
months ending immediately preceding the month that includes the Closing Date, as
reported by Seller on its financial statements in accordance with the Accounting
Principles.

(iv)                              “Closing Current Assets” means all Inventory
and Accounts Receivable, net of applicable write-offs and reserves, of the
Business as of the Closing Date, calculated in accordance with the Accounting
Principles.  The Closing Current Assets will be reduced by the total value of
the Vacation Accrual as of the Closing Date.

(v)                                 “Final Current Assets” means the Closing
Current Assets as set forth on the Adjustment Summary Statement, as finally
determined in accordance with Section 2.6(d).

(vi)                              “Maximum Base Amount” means the Base Amount
plus $25,000.

(vii)                           “Minimum Base Amount” means the Base Amount
minus $25,000.

(b)                                 Within 90 days after the Closing Date, Buyer
will prepare, or cause to be prepared, and deliver to Seller the Adjustment
Summary Statement which shall set forth Buyer’s calculation of Closing Current
Assets. At Buyer’s option, Buyer may conduct a physical inventory for purposes
of preparing the Adjustment Summary Statement, and Seller and its
representatives shall have the right to observe the taking of such physical
inventory.


--------------------------------------------------------------------------------




(c)                                  Upon receipt from Buyer, Seller shall have
15 days to review the Adjustment Summary Statement (the “Review Period”). If
Seller disagrees with Buyer’s computation of the Closing Current Assets, Seller
may, on or prior to the last day of the Review Period, deliver a notice to Buyer
(the “Notice of Objection”), which sets forth its objections to Buyer’s
calculations; provided, however, the Notice of Objection shall include only
objections based on (i) noncompliance with the Accounting Principles and (ii)
mathematical errors in the computation of the Closing Current Assets. Any Notice
of Objection shall specify those items or amounts with which Seller disagrees,
together with a detailed written explanation of the reasons for disagreement
with each such item or amount and shall set forth Seller’s calculation of the
Closing Current Assets based on such objections. To the extent not set forth in
the Notice of Objection, Seller shall be deemed to have agreed with Buyer’s
calculation of all other items and amounts contained in the Adjustment Summary
Statement.

(d)                                 Unless Seller delivers the Notice of
Objection to Buyer within the Review Period, Seller shall be deemed to have
accepted Buyer’s calculations and the Adjustment Summary Statement shall be
final, conclusive and binding. If Seller delivers the Notice of Objection to
Buyer within the Review Period, Buyer and Seller shall, during the 30 days
following such delivery or any mutually agreed extension thereof, use their
commercially reasonable efforts to reach agreement on the disputed items and
amounts in order to determine the amount of the Closing Current Assets. If, at
the end of such period or any mutually agreed extension thereof, Buyer and
Seller’s are unable to resolve their disagreements, they shall jointly retain
and refer their disagreements to an internationally recognized independent
accounting firm (other than either of the parties respective regular outside
accounting firms) mutually acceptable to Buyer and Seller (the “Independent
Expert”). The parties shall instruct the Independent Expert promptly to review
this Section 2.6 and to determine solely with respect to the disputed items and
amounts so submitted whether and to what extent, if any, the amounts set forth
in the Adjustment Summary Statement requires adjustment. The Independent Expert
shall base its determination solely on written submissions by Buyer and Seller
and not on an independent review. Buyer and Seller shall make available to the
Independent Expert all relevant books and records and other items reasonably
requested by the Independent Expert. The parties shall request that the
Independent Expert deliver to Buyer and Seller, as promptly as practicable but
in no event later than 45 days after its retention, a report which sets forth
its resolution of the disputed items and amounts and its calculation of the
Closing Current Assets; provided that in no event shall Closing Current Assets
as determined by the Independent Expert be less than Buyer’s calculation thereof
set forth in the Adjustment Summary Statement nor more than Seller’s calculation
thereof set forth in the Notice of Objection. The decision of the Independent
Expert shall be final, conclusive and binding on the parties. The costs and
expenses of the Independent Expert shall be allocated between the parties based
upon the percentage which the portion of the contested amount not awarded to
each party bears to the amount actually contested by such party. Each party
agrees to execute, if requested by the Independent Expert, a reasonable
engagement letter, including customary indemnities in favor of the Independent
Expert.


--------------------------------------------------------------------------------




(e)                                  Within three (3) Business Days after the
Adjustment Summary Statement has been finally determined in accordance with
Section 2.6(d),

(i)                                     if Final Current Assets is less than the
Minimum Base Amount (“Deficit Amount”), Seller shall pay to Buyer, as an
adjustment to the Purchase Price, in the manner and with interest as provided in
Section 2.6(f), an amount of cash equal to the Deficit Amount; or

(ii)                                  if Final Current Assets exceed the Maximum
Base Amount (“Excess Amount”)Buyer shall pay to Seller, as an adjustment to the
Purchase Price, in the manner and with interest as provided in Section 2.6(f),
an amount of cash equal to the Excess Amount.

(f)                                    The payment required to be made pursuant
to Section 2.6(e) shall be made by Buyer or Seller, as the case may be, by wire
transfer of immediately available funds to an account designated in writing by
Buyer or Seller, as the case may be, at least one Business Day prior to such
transfer. The amount of such payment applicable to any Deficit Amount or Excess
Amount, as the case may be, shall bear interest from and including the Closing
Date to but excluding the date of payment at a rate per annum equal to the Prime
Rate as published in the Wall Street Journal, Eastern Edition in effect from
time to time during the period from the Closing Date to but excluding the date
of payment. Such interest shall be calculated daily on the basis of a year of
365 days and the actual number of days elapsed, without compounding.

(g)                                 Any rights accruing to a party under this
Section 2.6 shall be in addition to and independent of the rights to the
Indemnification Agreement and any payments made to any party under this Section
2.6 shall not be subject to the terms of the Indemnification Agreement.

2.7                                 Allocation.  As soon as reasonably
practicable following the Closing, Buyer shall deliver to Seller an allocation
statement setting forth Buyer’s allocation of the Purchase Price for Tax
purposes pursuant to Section 1060 of the Code and any other applicable Tax Laws
(as the same may be revised pursuant to the following sentence, the “Allocation
Statement”). In the event that the Purchase Price is adjusted pursuant to
Section 2.6, Buyer shall deliver to Seller a revised Allocation Statement as
soon as reasonably practicable following the final determination of the
Adjustment Summary Statement. Except as otherwise required by Law, Buyer and
Seller shall file all Tax Returns (such as IRS Form 8594 or any other forms or
reports required to be filed pursuant to Section 1060 of the Code or any
comparable provisions of Law (“Section 1060 Forms”)) in a manner that is
consistent with the Allocation Statement and refrain from taking any action
inconsistent therewith. Buyer and Seller shall cooperate in the preparation of
Section 1060 Forms and file such Section 1060 Forms timely and in the manner
required by applicable Law. Buyer and Seller agree to treat any payments made
pursuant to the Indemnification Agreement as an adjustment to the Purchase Price
for Tax purposes.


--------------------------------------------------------------------------------




2.8                                 Consents.

(a)                                  Notwithstanding anything in this Agreement
to the contrary, this Agreement shall not constitute an agreement to sell,
assign, transfer, convey or deliver any Purchased Asset or any benefit arising
under or resulting from such Purchased Asset if the sale, assignment, transfer,
conveyance or delivery thereof, without the Consent of a third party, (i) would
constitute a breach or other contravention of the rights of such third party,
(ii) would be ineffective with respect to any party to a Contract concerning
such Purchased Asset, or (iii) would, upon transfer, in any way adversely affect
the rights of Buyer under such Purchased Asset. If the sale, assignment,
transfer, conveyance or delivery by Seller to, or any assumption by Buyer of,
any interest in, or Liability under, any Purchased Asset requires the Consent of
a third party, then such sale, assignment, transfer, conveyance, delivery or
assumption shall be subject to such Consent being obtained. Without limiting
Section 2.8(b), to the extent any Assigned Contract may not be assigned to Buyer
by reason of the absence of any such Consent (“Restricted Contract”).  Buyer
shall not be required to assume any Assumed Liabilities arising under such
Restricted Contract.

(b)                                 To the extent that any Consent in respect of
a Restricted Contract or any other Purchased Asset shall not have been obtained
on or before the Closing Date, Buyer may elect to proceed with the Closing, in
which case, Seller shall continue to use reasonable best efforts to obtain any
such Consent after the Closing Date until such time as it shall have been
obtained. Seller shall cooperate with Buyer in any economically feasible
arrangement proposed by Buyer to provide that Buyer shall receive the interest
of Seller under such Restricted Contract or other Purchased Asset. Seller shall
pay and discharge, and shall indemnify and hold harmless, Buyer and its
Affiliates from and against any and all out-of-pocket costs of seeking to obtain
or obtaining any such Consent whether before or after the Closing Date. As soon
as a Consent for the sale, assignment, transfer, conveyance, delivery or
assumption of a Restricted Contract or other Purchased Asset is obtained, Seller
shall promptly assign, transfer, convey and deliver such Restricted Contract or
Purchased Asset to Buyer.

(c)                                  Nothing contained in this Section 2.8 or
elsewhere in this Agreement shall be deemed a waiver by Buyer of its right to
have received on the Closing Date an effective assignment of all of the
Purchased Assets or of the covenant of Seller to obtain all Consents, nor shall
this Section 2.8 or any other provision of this Agreement be deemed to
constitute an agreement to exclude from the Purchased Assets any Assigned
Contracts or other Purchased Asset as to which a Consent may be necessary.

ARTICLE III

CLOSING

3.1                                 Closing Date.  The closing of the
transactions contemplated by this Agreement (the “Closing”) shall take place at
the offices of Barrett & McNagny LLP, located at 215 East Berry Street, Fort
Wayne, Indiana, 46802, at 8:00 a.m. on August 31, 2006. The date on which the
Closing occurs is referred to in this Agreement as the “Closing Date.”


--------------------------------------------------------------------------------




3.2                                 Deliveries by Seller at the Closing. At the
Closing, Seller shall deliver to Buyer the following:

(a)                                  a Bill of Sale in the form of Exhibit A
hereto duly executed by Seller;

(b)                                 [Reserved];

(c)                                  Patent License Assignment in the form of
Exhibit B hereto duly executed by Seller;

(d)                                 with respect to each Lease, an Assignment
and Assumption of Lease in form and substance satisfactory to Buyer (each, an
“Assignment and Assumption of Lease”) duly executed by Seller;

(e)                                  such other good and sufficient instruments
of transfer as Buyer reasonably deems necessary and appropriate to vest in Buyer
all right, title and interest in, to and under the Purchased Assets;

(f)                                    the Power of Attorney contemplated by
Sections 6.7(c) duly executed by Seller;

(g)                                 a completed certification of non-foreign
status pursuant to Section 1.1445-2(b)(2) of the Treasury regulations duly
executed by Seller that it is selling Purchased Assets to Buyer pursuant hereto;

(h)                                 an Earn-Out Agreement in the form of Exhibit
C;

(i)                                     Employment Agreements with Christopher
W. Huntington and Phillip Milidantri;

(j)                                     Non-Competition Agreements with
Christopher W. Huntington, Phillip Milidantri and Levi Citarella;

(k)                                  Escrow Agreement in the form of Exhibit D;

(l)                                     Stock Purchase Agreement;

(m)                               Indemnification Agreement in the form of
Exhibit E;

(n)                                 Title for 2004 Ford Truck F350
VIN#1FTSX30L04EC46670; and

(o)                                 Title for 1994 Ford Ranger Pickup
VIN#1FTCR15X8RTB20672.

3.3                                 Deliveries by Buyer at the Closing.  At the
Closing, Buyer shall deliver to Seller the following:

(a)                                  the Purchase Price by wire transfer of
immediately available funds to an account of Seller designated in writing by
Seller to Buyer;


--------------------------------------------------------------------------------




(b)                                 the Assignment and Assumption Agreement duly
executed by Buyer or its designee pursuant to Section 2.1;

(c)                                  with respect to each Lease, an Assignment
and Assumption of Lease duly executed by Buyer or its designee pursuant to
Section 2.1;

(d)                                 Earn-Out Agreement in the form of Exhibit C;

(e)                                  Escrow Agreement in the form of Exhibit D;
and

(f)                                    Stock Purchase Agreement; and

(g)                                 Indemnification Agreement in the form of
Exhibit E.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller and Seller’s Stockholders, jointly and severally, represent and warrant
to Buyer as of the date hereof and as of the Closing Date that the statements
contained in this Article IV are true and correct, except as set forth in the
disclosure schedule dated and delivered as of the date hereof by Seller to Buyer
(the “Seller Disclosure Schedule”), which is attached to this Agreement and is
designated therein as being the Seller Disclosure Schedule. The Seller
Disclosure Schedule shall be arranged in paragraphs corresponding to each
representation and warranty set forth in this Article IV. Each exception to a
representation and warranty set forth in the Seller Disclosure Schedule shall
qualify the specific representation and warranty which is referenced in the
applicable paragraph of the Seller Disclosure Schedule, and no other
representation or warranty.  The liability of each Seller Stockholder, based
upon their representations and warrantees, shall not exceed the portion of the
Purchase Price that they each individually received as a result of this
Agreement, the Stock Purchase Agreement and the Earnout Agreement.  The
liability of each Seller Stockholder based upon his representations and
warranties shall not exceed that portion of the Purchase Price proportionate to
such Seller Stockholder’s equity interest in the Seller.

4.1                                 Organization and Good Standing.  Seller is a
corporation, limited liability company or other legal entity duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or formation, has all requisite power to own, lease and operate
its properties and to carry on its business as now being conducted and as
proposed to be conducted, and is duly qualified to do business and is in good
standing in each jurisdiction in which it owns or leases property or conducts
any business so as to require such qualification except for those jurisdictions
where the failure to be so qualified and in good standing could not individually
or in the aggregate have a material adverse effect on the Purchased Assets or
the condition (financial or otherwise), operations, prospects or results of
operations of the Business of Seller.  Seller is not in default under its
Charter Documents and Seller has no Subsidiaries.

4.2                                 Authority and Enforceability.

(a)                                  Seller has the requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of


--------------------------------------------------------------------------------




this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary corporate action on the part of Seller.
Seller has duly executed and delivered this Agreement. This Agreement
constitutes the valid and binding obligation of Seller, enforceable against it
in accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting or relating to creditors’ rights generally, and (ii) the availability
of injunctive relief and other equitable remedies.

(b)                                 Seller has the requisite power and authority
to enter into each Ancillary Agreement to which it is, or specified to be, a
party and to consummate the transactions contemplated thereby. The execution and
delivery by Seller of each Ancillary Agreement to which it is, or specified to
be, a party and the consummation of the transactions contemplated thereby have
been duly authorized by all necessary corporate, limited liability company or
other action on the part of Seller. Prior to the Closing Seller will have duly
executed and delivered each Ancillary Agreement to which it is, or specified to
be, a party. The Ancillary Agreements will constitute the valid and binding
obligation of Seller thereto, enforceable against it in accordance with its
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting or
relating to creditors’ rights generally, and (ii) the availability of injunctive
relief and other equitable remedies. The Ancillary Agreements will effectively
vest in Buyer good, valid and marketable title to all the Purchased Assets free
and clear of all Liens.

4.3                                 No Conflicts; Consents.

(a)                                  The execution and delivery of this
Agreement by Seller does not, and the execution and delivery of each Ancillary
Agreement to which Seller is, or specified to be, a party, the performance by
Seller of its obligations hereunder and thereunder and the consummation by
Seller of the transactions contemplated hereby and thereby (in each case, with
or without the giving of notice or lapse of time, or both), will not, directly
or indirectly, (i) violate the provisions of any of the Charter Documents of
Seller, (ii) violate or constitute a default, an event of default or an event
creating rights of acceleration, termination, cancellation, imposition of
additional obligations or loss of rights under any Contract (A) to which Seller
is a party, (B) of which Seller is a beneficiary or (C) by which Seller or any
of their respective assets is bound, (iii) violate or conflict with any Law,
Authorization or Order applicable to Seller, or give any Governmental Entity or
other Person the right to challenge any of the transactions contemplated by this
Agreement or the Ancillary Agreements or to exercise any remedy, obtain any
relief under or revoke or otherwise modify any rights held under, any such Law,
Authorization or Order, or (iv) result in the creation of any Liens upon any of
the assets owned or used by Seller, except for any such violations, defaults and
events referred to in clause (ii) and for any such violations, conflicts,
challenges, remedies, relief, revocations, modifications or Liens referred to in
clauses (iii) and (iv) that would not in the aggregate be material to the
Business and the Purchased Assets taken as a whole. Section 4.3(a) of the Seller
Disclosure Schedule sets forth all consents, waivers, assignments and other
approvals and actions that are required in connection with the transactions
contemplated by this Agreement under any Contract to which Seller is a party
(collectively, “Consents”) in


--------------------------------------------------------------------------------




order (i) in the case of Contracts that are not Assigned Contracts, to preserve
all rights and benefits of Seller thereunder and (ii) in the case of Contracts
that are Assigned Contracts, to sell, assign, transfer, convey and deliver to,
Buyer all rights and benefits of Seller thereunder without any impairment or
alteration whatsoever.

(b)                                 No Authorization or Order of, registration,
declaration or filing with, or notice to, any Governmental Entity or other
Person, is required by or with respect to Seller in connection with the
execution and delivery of this Agreement and the Ancillary Agreements and the
consummation of the transactions contemplated hereby and thereby, except for
such Authorizations, Consents, registrations, declarations, filings and notices
as may be required under the HSR Act and the Other Antitrust Laws.

4.4                                 Financial Statements.

(a)                                  The Seller Disclosure Schedule contains
true and complete copies of the following financial statements of the Business
as adjusted for non-recurring Affiliate transactions (the “Financial
Statements”):

(i)                                     Annual Financial Statements dated as of
December 31, 2005; and

(ii)                                  Interim Financial Statements dated as of
June 30, 2006.

(b)                                 The Financial Statements are true, complete
and correct and have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods involved, subject, in the case of the
Interim Financial Statements, to normal year-end adjustments (the effect of
which will not be materially adverse) and the absence of notes (that, if
presented, would not differ materially from those presented in the Annual
Financial Statements). The Financial Statements are based on the books and
records of Seller, and fairly present the financial condition of the Business as
of the respective dates they were prepared and the results of the operations of
the Business for the periods indicated. The balance sheet of the Business as of
June 30, 2006 is referred to herein as the “Balance Sheet” and the date thereof
as the “Balance Sheet Date” and the balance sheet of the Business as of June 30,
2006 is referred to herein as the “Interim Balance Sheet” and the date thereof
as the “Interim Balance Sheet Date.” Seller maintains with respect to the
Business a standard system of accounting established and administered in
accordance with GAAP.

4.5                                 No Undisclosed Liabilities.  The Business
has no liabilities, obligations or commitments of any nature whatsoever,
asserted or unasserted, known or unknown, absolute or contingent, accrued or
unaccrued, matured or unmatured or otherwise (“Liabilities”), except (a) those
which are adequately reflected or reserved against in the Balance Sheet as of
the Balance Sheet Date, (b) those which have been incurred in the ordinary
course of the Business and consistent with past practice since the Balance Sheet
Date and which are not, individually or in the aggregate, material in amount.

4.6                                 Inventory.  Each item of Inventory is (a)
free of any material defect or other deficiency, (b) of a quality, quantity and
condition useable and, as to finished goods, saleable in the ordinary course of
the Business and (c) properly stated on the Interim Balance Sheet (to the


--------------------------------------------------------------------------------




extent existing on the date thereof) and on the books and records of the
Business at, the lesser of cost or fair market value. None of such Inventory is
obsolete and no write-down of such Inventory has been made or should have been
made in the period since June 30, 2006. The quantities of each item of Inventory
are not excessive and are reasonable in the present circumstances of the
Business. All of such Inventory is located at the facilities of the Seller and
no Inventory is held on a consignment basis.

4.7                                 Accounts Receivable.  The Accounts
Receivable of the Business as set forth on the Interim Balance Sheet or arising
since the date thereof are, to the extent not paid in full by the account debtor
prior to the date hereof, (a) valid and genuine, have arisen solely out of bona
fide sales and deliveries of goods, performance of services and other business
transactions in the ordinary course of the Business consistent with past
practice, (b) not subject to valid defenses, set-offs or counterclaims, and (c)
collectible within 90 days after billing at the full recorded amount thereof
less the recorded allowance for collection losses on the Interim Balance Sheet
or, in the case of Accounts Receivable arising since the Interim Balance Sheet
Date, the recorded allowance for collection losses shown on the accounting
records of the Business. The allowance for collection losses on the Interim
Balance Sheet and, with respect to Accounts Receivable arising since the Interim
Balance Sheet Date, the allowance for collection losses shown on the accounting
records of the Business, have been determined in accordance with GAAP consistent
with past practice. The Accounts Receivable existing as of the Closing Date will
be collectible within 90 days after billing at the full recorded amount thereof
net of the reserves shown on the accounting records of the Business as of the
Closing Date (which reserve shall be adequate and shall not represent a greater
percentage of the Accounts Receivable as of the Closing Date than the reserve
reflected in the Interim Balance Sheet represented of the Accounts Receivable
reflected therein).

4.8                                 Taxes.

(a)                                  All Tax Returns required to have been filed
by or with respect to Seller have been duly and timely filed and each such Tax
Return correctly and completely reflects Seller’s Liability for Taxes and all
other information required to be reported thereon. All Taxes owed by Seller
(whether or not shown on any Tax Return) have been timely paid.

(b)                                 There is no action or audit now proposed,
threatened or pending against, or with respect to, Seller in respect of any Tax.
No Seller Stockholder and no director or officer (or employee responsible for
Tax matters) of Seller expects any Governmental Entity to assess any additional
Taxes. Seller is not the beneficiary of any extension of time within which to
file any Tax Return, nor has Seller made (or had made on its behalf) any
requests for such extensions. No claim has ever been made by an authority in a
jurisdiction where Seller does not file Tax Returns that it is or may be subject
to taxation by that jurisdiction or that it must file Tax Returns in any such
jurisdiction. There are no Liens on any of the stock or assets of Seller with
respect to Taxes.

(c)                                  Seller has withheld and timely paid all
Taxes required to have been withheld and paid and has complied with all
information reporting and backup withholding requirements incidental thereto.


--------------------------------------------------------------------------------


(d)                                 The Seller Disclosure Schedule (i) lists all
federal, state, local, and foreign income Tax Returns filed with respect to
Seller for taxable periods ended on or after December 31, 2003, (ii) indicates
those Tax Returns that have been audited, and (iii) indicates those Tax Returns
that currently are the subject of audit. Seller has delivered to Buyer correct
and complete copies of all income Tax Returns, examination reports, and
statements of deficiencies assessed against or agreed to by Seller since
December 31, 2003.

(e)                                  Seller has not waived (or is subject to a
waiver of) any statute of limitations in respect of Taxes or has agreed to (or
is subject to) any extension of time with respect to a Tax assessment or
deficiency.

(f)                                    Seller’s unpaid Taxes (i) did not, as of
their Interim Balance Sheet Date, exceed their respective Liability reserves for
Taxes (rather than any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the face of their
respective Interim Balance Sheet (rather than in any notes thereto) and (ii) do
not exceed such reserves as adjusted for the passage of time through the Closing
Date in accordance with the past custom and practice of Seller in filing its Tax
Returns.

(g)                                 Seller has no obligation to make a payment
that is not deductible under Code §280G. Seller has disclosed on its income Tax
Returns, all positions taken therein that could give rise to a substantial
understatement of income Tax within the meaning of Code §6662 (or any similar
provision of state, local, or foreign law).

(h)                                 Seller is not a party to any Tax allocation
or sharing agreement. Seller (i) has not been a member of an affiliated group
filing a consolidated income Tax Return nor (ii) has any Liability for the Taxes
of any Person under Reg. §1.1502-6 (or any similar provision of state, local, or
foreign law), as a transferee or successor, by contract, or otherwise. Seller is
not a party to any joint venture, partnership or other arrangement that is
treated as a partnership or similar entity for purposes of the applicable income
Tax Law.

(i)                                     Seller is not, nor at any time has been,
a passive foreign investment company within the meaning of Section 1297 of the
Code and Seller is not a shareholder, directly or indirectly, in a passive
foreign investment company.

(j)                                     Seller is not now or at any time been
subject to (i) the overall foreign loss provisions of Section 904(f) of the Code
or (ii) the recharacterization provisions of Section 952(c)(2) of the Code.

4.9                                 Compliance with Law.

(a)                                  Seller has conducted, and is conducting,
the Business in compliance with all applicable Laws.

(b)                                 No event has occurred and no circumstances
exist that (with or without the passage of time or the giving of notice) may
result in a violation of, conflict with or


--------------------------------------------------------------------------------




failure on the part of Seller to conduct the Business in compliance with, any
applicable Law, except for any such violations, conflicts or failures to comply
that would not in the aggregate be material to the Business and the Purchased
Assets taken as a whole. Seller has not received notice regarding any violation
of, conflict with, or failure to conduct the Business in material compliance
with, any applicable Law.

4.10                           Business Authorizations.

(a)                                  Seller owns, holds or lawfully uses in the
operation of the Business all Authorizations which are necessary for it to
conduct the Business as currently conducted or as proposed to be conducted or
for the ownership and use of the assets owned or used by Seller in the conduct
of the Business (the “Business Authorizations”) free and clear of all Liens,
except where the failure to own, hold or lawfully use any such Business
Authorizations would not in the aggregate be material to the Business and the
Purchased Assets taken as a whole. Such Business Authorizations are valid and in
full force and effect. All material Business Authorizations are listed in the
Seller Disclosure Schedule.

(b)                                 No event has occurred and no circumstances
exist that (with or without the passage of time or the giving of notice) may
result in a violation of, conflict with, failure on the part of Seller to comply
with the terms of, or the revocation, withdrawal, termination, cancellation,
suspension or modification of any Business Authorization. Seller has not
received notice regarding any violation of, conflict with, failure to comply
with the terms of, or any revocation, withdrawal, termination, cancellation,
suspension or modification of, any Business Authorization. Seller is not in
default, nor has Seller received notice of any claim of default, with respect to
any Business Authorization.

4.11                           Title to Personal Properties.

(a)                                  The Seller Disclosure Schedule sets forth a
complete and accurate list of all personal properties and assets (“Personal
Property”) that are Purchased Assets as of the date of this Agreement,
specifying whether, and by which Seller, such Personal Property is owned or
leased and, in the case of leased assets, indicating the parties to, execution
dates of and annual payments under, the lease.

(b)                                 With respect to Personal Property that it
purports to own including all Personal Property reflected as owned on the
Interim Balance Sheet (other than inventory sold in the ordinary course of the
Business since the date thereof).  Seller has good and transferable title to all
such Personal Property, free and clear of all Liens except for Permitted Liens.

(c)                                  All leases under which Personal Property is
leased are in full force and effect and constitute valid and binding obligations
of the other party(ies) thereto, and neither Seller nor, to Seller’s Knowledge,
any other party thereto, is in breach of any of the terms of any such lease.

4.12                           Condition of Tangible Assets.  All Purchased
Assets that are tangible property are structurally sound, are in good operating
condition and repair (subject to normal wear and tear given the use and age of
such assets), are usable in the ordinary course of the Business and


--------------------------------------------------------------------------------




conform to all Laws and Authorizations relating to their construction, use and
operation. There are no facts or conditions affecting such Purchased Assets that
could interfere in any material respect with the use or operation thereof as
used or operated for the 12 months preceding the date of this Agreement.

4.13                           Real Property.

(a)                                  The Seller Disclosure Schedule contains (i)
a list of all real property and interests in real property owned in fee by
Seller Related to the Business (the “Owned Real Property”), and (ii) a list of
all real property and interests in real property leased by Seller Related to the
Business (the “Leased Real Property” and, together with the Owned Real Property,
the “Real Property”).

(b)                                 With respect to each parcel of Owned Real
Property:

(i)                                     Seller has good and marketable title to
each such parcel of Owned Real Property free and clear of all Liens, except (A)
Permitted Liens and (B) zoning and building restrictions, easements, covenants,
rights-of-way and other similar restrictions of record, none of which impairs
the current or proposed use of such Owned Real Property.

(ii)                                  The legal description for such parcel of
Owned Real Property contained in the deed thereof describes the property fully
and accurately. All buildings, structures and facilities located on, and
improvements to, such parcel of Owned Real Property are located within the
boundary lines of such Owned Real Property and do not encroach on any easement,
right of way or other encumbrance which burdens any portion of the Owned Real
Property. No structures, facilities or other improvements on any parcel adjacent
to the Owned Real Property encroach onto any portion of the Owned Real Property.

(iii)                               Seller has provided to Buyer copies of the
deeds and other instruments (as recorded) by which Seller acquired such parcel
of Owned Real Property, and copies of all title insurance policies, opinions,
abstracts and surveys in the possession of Seller with respect to such parcel.

(iv)                              There are no outstanding options or rights of
first refusal to purchase such parcel of Owned Real Property, or any portion
thereof or interest therein.

(c)                                  With respect to Leased Real Property,
Seller has delivered to Buyer a true and complete copy of every lease and
sublease pursuant to which Seller is a party or by which it is bound (each, a
“Lease”). Seller has peaceful, undisturbed and exclusive possession of the
Leased Real Property.  The Leases are legal, valid, binding, enforceable, in
full force and effect, and no party thereto is in default or breach under any
such Lease. No event has occurred which, with the passage of time or the giving
of notice or both, would cause a material breach of or default under any of such
Leases.  The Leases have been duly assigned to the Buyer and such assignments
are valid and enforceable as against the landlord and third parties.  No
consents are required for such


--------------------------------------------------------------------------------




assignments, or to the extent that consents to the assignments are required,
Seller has obtained such consents and has provided Buyer with copies of same.

(d)                                 The uses for which the buildings, facilities
and other improvements located on the Real Property are zoned do not restrict,
or impair, the use of the Real Property for purposes of the Business.

(e)                                  No Governmental Entity having the power of
eminent domain over the Real Property has commenced or, to Seller’s Knowledge,
intends to exercise the power of eminent domain or a similar power with respect
to all or any part of the Real Property. There are no pending or, to Seller’s
Knowledge, threatened condemnation, fire, health, safety, building, zoning or
other land use regulatory proceedings, lawsuits or administrative actions
relating to any portion of the Real Property or any other matters which do or
may adversely effect the current use, occupancy or value thereof. Seller has not
received notice of any pending or threatened special assessment proceedings
affecting any portion of the Real Property.

(f)                                    The Real Property and all present uses
and operations of the Real Property comply in all material respects with all
Laws, covenants, conditions, restrictions, easements, disposition agreements and
similar matters affecting the Real Property. The Real Property and its continued
use, occupancy and operation as used, occupied and operated in the conduct of
the Business do not constitute a nonconforming use and is not the subject of a
special use permit under any Law.

(g)                                 The Real Property is in suitable condition
for the conduct of the Business as currently conducted and as proposed to be
conducted. Seller has good and valid rights of ingress and egress to and from
all Real Property from and to the public street systems for all usual street,
road and utility purposes.

(h)                                 No Person other than Seller is in possession
of any of the Real Property or any portion thereof, and there are no leases,
subleases, licenses, concessions or other agreements, written or oral, granting
to any Person other than Seller the right of use or occupancy of the Real
Property or any portion thereof. No easement, utility transmission line or water
main located on the Real Property adversely affects the use of the Real Property
or any improvement on the Real Property.

(i)                                     All water, sewer, gas, electric,
telephone and drainage facilities, and all other utilities required by any Law
or by the use and operation of the Real Property in the conduct of the Business
are installed to the property lines of the Real Property, are connected pursuant
to valid permits to municipal or public utility services or proper drainage
facilities, are fully operable and are adequate to service the Real Property in
the operation of the Business and to permit compliance with the requirements of
all Laws in the operation thereof. No fact or condition exists which could
result in the termination or material reduction of the current access from the
Real Property to existing roads or to sewer or other utility services presently
serving the Real Property.


--------------------------------------------------------------------------------




4.14                           Intellectual Property.

(a)                                  As used in this Agreement, “Intellectual
Property” means: (i) inventions (whether or not patentable), trade secrets,
technical data, databases, customer lists, designs, tools, methods, processes,
technology, ideas, know-how, source code, product road maps and other
proprietary information and materials (“Proprietary Information”); (ii)
trademarks and service marks (whether or not registered), trade names, logos,
trade dress and other proprietary indicia and all goodwill associated therewith;
(iii) documentation, advertising copy, marketing materials, websites,
specifications, mask works, drawings, graphics, databases, recordings and other
works of authorship, whether or not protected by Copyright; (iv) computer
programs, including any and all software implementations of algorithms, models
and methodologies, whether in source code or object code, design documents,
flow-charts, user manuals and training materials relating thereto and any
translations thereof (collectively, “Software”); and (v) all forms of legal
rights and protections that may be obtained for, or may pertain to, the
Intellectual Property set forth in clauses (i) through (iv) in any country of
the world (“Intellectual Property Rights”), including all letters patent, patent
applications, provisional patents, design patents, PCT filings, invention
disclosures and other rights to inventions or designs (“Patents”), all
registered and unregistered copyrights in both published and unpublished works
(“Copyrights”), all trademarks, service marks and other proprietary indicia
(whether or not registered) (“Marks”), trade secret rights, mask works, moral
rights or other literary property or authors rights, and all applications,
registrations, issuances, divisions, continuations, renewals, reissuances and
extensions of the foregoing.

(b)                                 The Seller Disclosure Schedule lists (by
name, owner and, where applicable, registration number and jurisdiction of
registration, application, certification or filing) all Intellectual Property
that is owned by Seller and Related to the Business (whether exclusively,
jointly with another Person or otherwise) (“Seller Owned Intellectual
Property”); provided that the Seller Disclosure Schedule is not required to list
items of Seller Owned Intellectual Property which are both (i) immaterial to the
Business and (ii) not registered or the subject of an application for
registration. Except as described in the Seller Disclosure Schedule, Seller owns
the entire right, title and interest to all Seller Owned Intellectual Property
free and clear of all Liens.

(c)                                  The Seller Disclosure Schedule lists all
licenses, sublicenses and other agreements (“In-Bound Licenses”) pursuant to
which a third party authorizes Seller to use, practice any rights under, or
grant sublicenses with respect to, any Intellectual Property Related to the
Business owned by a third party, including the incorporation of any such
Intellectual Property into products of Seller and, with respect to each In-Bound
License, whether the In-Bound License is exclusive or non-exclusive.

(d)                                 The Seller Disclosure Schedule lists all
licenses, sublicenses and other agreements (“Out-Bound Licenses”) pursuant to
which Seller authorizes a third party to use, practice any rights under, or
grant sublicenses with respect to, any Seller Owned Intellectual Property or
pursuant to which Seller grants rights to use or practice any rights under any
Intellectual Property owned by a third party and, with respect to each Out-Bound
License, whether the Out-Bound License is exclusive or non-exclusive.


--------------------------------------------------------------------------------




(e)                                  Seller (i) exclusively owns the entire
right, interest and title to each item of Intellectual Property Related to the
Business as it is currently conducted or as proposed to be conducted free and
clear of Liens (including the design, manufacture, license and sale of all
products currently under development or in production), or (ii) otherwise
rightfully uses or otherwise enjoys such Intellectual Property pursuant to the
terms of a valid and enforceable In-Bound License that is listed in the Seller
Disclosure Schedule. The Seller Owned Intellectual Property, together with
Seller’s rights under the In-Bound Licenses listed in the Seller Disclosure
Schedule (collectively, the “Seller Intellectual Property”), constitutes all the
Intellectual Property used in or necessary for the operation of the Business as
it is currently conducted and as proposed to be conducted.

(f)                                    All registration, maintenance and renewal
fees related to Patents, Marks, Copyrights and any other certifications, filings
or registrations that are owned by Seller and Related to the Business (“Seller
Registered Items”) that are currently due have been paid and all documents and
certificates related to such Seller Registered Items have been filed with the
relevant Governmental Entity or other authorities in the United States or
foreign jurisdictions, as the case may be, for the purposes of maintaining such
Seller Registered Items. There are no actions that must be taken by Buyer within
120 days after the date hereof, including the payment of any registration,
maintenance or renewal fees or the filing of any documents, applications or
certificates for the purposes of maintaining, perfecting or preserving or
renewing any Seller Registered Items. All Seller Registered Items are in good
standing, held in compliance with all applicable legal requirements and
enforceable by Seller. All Patents Related to the Business that have been issued
to Seller are valid.

(g)                                 Seller is not aware of any challenges (or
any basis therefor) with respect to the validity or enforceability of any Seller
Owned Intellectual Property. The Seller Disclosure Schedule lists the status of
any proceedings or actions before the United States Patent and Trademark Office
or any other Governmental Entity anywhere in the world related to any of the
Seller Owned Intellectual Property, including the due date for any outstanding
response by Seller in such proceedings. Seller has not taken any action or
failed to take any action that could reasonably be expected to result in the
abandonment, cancellation, forfeiture, relinquishment, invalidation, waiver or
unenforceability of any Seller Owned Intellectual Property. The Seller
Disclosure Schedule lists all previously held Seller Registered Items that
Seller has abandoned, cancelled, forfeited or relinquished during the 12 months
prior to the date of this Agreement.

(h)                                 None of the products or services currently
or formerly developed manufactured, sold, distributed, provided, shipped or
licensed by Seller, or which are currently under development, in each case
Related to the Business, has infringed or infringes upon, or otherwise
unlawfully used or uses, the Intellectual Property Rights of any third party.
Seller, by conducting the Business as currently conducted or as proposed to be
conducted, has not infringed or infringes upon, or otherwise unlawfully used or
uses, any Intellectual Property Rights of a third party. Seller has not received
any communication alleging that Seller has violated or, by conducting the
Business as currently conducted or as proposed to be conducted, would violate,
any Intellectual Property Rights of a third party nor, to Seller’s Knowledge, is
there any basis therefor.


--------------------------------------------------------------------------------




No Action has been instituted, or, to Seller’s Knowledge, threatened, relating
to any Intellectual Property formerly or currently used by Seller Related to the
Business and none of the Seller Intellectual Property is subject to any
outstanding Order. To Seller’s Knowledge, no Person has infringed or is
infringing any Intellectual Property Rights of Seller Related to the Business or
has otherwise misappropriated or is otherwise misappropriating any Seller
Intellectual Property.

(i)                                     With respect to the Proprietary
Information of Seller Related to the Business, the documentation relating
thereto is current, accurate and sufficient in detail and content to identify
and explain it and to allow its full and proper use without reliance on the
special knowledge or memory of others. Seller has taken commercially reasonable
steps to protect and preserve the confidentiality of all Proprietary Information
owned by Seller Related to the Business that is not covered by an issued Patent.
Any receipt or use by, or disclosure to, a third party of Proprietary
Information Related to the Business owned by Seller has been pursuant to the
terms of binding written confidentiality and non-use agreement between Seller
and such third party (“Nondisclosure Agreements”). True and complete copies of
the Nondisclosure Agreements, and any amendments thereto, have been provided to
Buyer. Seller is, and to Seller’s Knowledge, all other parties thereto are, in
compliance with the provisions of the Nondisclosure Agreements. Seller is in
compliance with the terms of all Contracts pursuant to which a third party has
disclosed to, or authorized Seller to use, Proprietary Information Related to
the Business owned by such third party.

(j)                                     All current and former employees,
consultants and contractors of the Business have executed and delivered, and are
in compliance with, enforceable agreements regarding the protection of
Proprietary Information and providing valid written assignments of all
Intellectual Property Related to the Business conceived or developed by such
employees, consultants or contractors in connection with their services for the
Business (“Work Product Agreements”). True and complete copies of the Work
Product Agreements have been provided to Buyer. No current or former employee,
consultant or contractor or any other Person has any right, claim or interest to
any of the Seller Owned Intellectual Property.

(k)                                  No employee, consultant or contractor of
Seller has been, is or will be, by performing services for the Business, in
violation of any term of any employment, invention disclosure or assignment,
confidentiality or noncompetition agreement or other restrictive covenant or any
Order as a result of such employee’s or contractor’s employment in the Business
or any services rendered by such employee or contractor.

(1)                                  All Intellectual Property that has been
distributed, sold or licensed to a third party by Seller Related to the Business
that is covered by warranty conformed and conforms to, and performed and
performs in accordance with, the representations and warranties provided with
respect to such Intellectual Property by or on behalf of Seller for the time
period during which such representations and warranties apply.

(m)                               The execution and delivery of this Agreement
by Seller does not, and the consummation of the transactions contemplated hereby
(in each case, with or without the


--------------------------------------------------------------------------------




giving of notice or lapse of time, or both), will not, directly or indirectly,
result in the loss or impairment of, or give rise to any right of any third
party to terminate or reprice or otherwise renegotiate Seller’s rights to own
any of its Intellectual Property or their respective rights under any Out-Bound
License or In-Bound License, nor require the consent of any Governmental Entity
or other third party in respect of any such Intellectual Property.

4.15                           Absence of Certain Changes or Events.  Since the
Interim Balance Sheet Date to the date of this Agreement and to the Closing
Date:

(a)                                  there has not been any material adverse
change in the condition (financial or otherwise), operations, prospects or
results of operations of the Business or Seller;

(b)                                 Seller has not amended or changed, or
proposed to amend or change, its Charter Documents in a manner that could be
expected to delay the consummation of the transactions contemplated by this
Agreement;

(c)                                  Seller has not declared, set aside or paid
any dividend or other distribution (whether in cash, stock or property) with
respect to any equity security or debt security;

(d)                                 Seller has not (i) increased or modified the
compensation or benefits payable or to become payable by Seller to any current
or former directors, employees, consultants or contractors of the Business, (ii)
increased or modified any Benefit Plan made to, for or with any current or
former directors, employees or contractors of the Business, or (iii) entered
into any employment, severance or termination agreement Related to the Business;

(e)                                  Seller has not sold, leased, transferred or
assigned any property or assets Related to the Business, except for (i) the sale
of Inventory, (ii) the grant of non-exclusive Out-Bound Licenses, and (iii) the
sale of obsolete Equipment, in each case in the ordinary course of the Business
consistent with past practice;

(f)                                    Seller has not incurred, assumed or
guaranteed any Indebtedness Related to the Business;

(g)                                 Seller has not mortgaged, pledged or
subjected to Liens any assets, properties or rights Related to the Business,
except for Liens arising under lease financing arrangements existing as of the
Balance Sheet Date and Permitted Liens;

(h)                                 Seller has not entered into, amended,
modified, canceled or waived any rights under, any Material Contract and no
Material Contract has been terminated or cancelled;

(i)                                     Seller has not taken any action outside
the ordinary course of the Business;

(j)                                     there has not been any labor dispute,
other than individual grievances, or any activity or proceeding by a labor union
or representative thereof to organize any employees of the Business;


--------------------------------------------------------------------------------




(k)                                  there has not been any violation of, or
conflict with, any applicable Law or any Business Authorization;

(l)                                     Seller has not agreed, or entered into
any arrangement, to take any action which, if taken prior to the date hereof,
would have made any representation or warranty set forth in this Article IV
untrue or incorrect as of the date when made;

(m)                               there has not been any material damage,
destruction or loss with respect to the assets, properties and rights of the
Business, whether or not covered by insurance;

(n)                                 Seller has not made any change in the
accounting practices Related to the Business;

(o)                                 Seller has not made any Tax election,
changed its method of Tax accounting or settled any claim for Taxes, in each
case Related to the Business; and

(p)                                 Seller has not agreed, whether in writing or
otherwise, to do any of the foregoing.

4.16                           Contracts.

(a)                                  Except as set forth in Section 4.16 of the
Seller Disclosure Schedule, Seller is not party to, or bound by, in each case
Related to the Business:

(i)                                     any Contract or series of related
Contracts for the purchase of materials, supplies, goods, services, equipment or
other assets that involves annual payments by Seller of $50,000 or more;

(ii)                                  any Contract or series of related
Contracts for the sale by Seller of (A) materials, supplies, goods, services,
equipment or other assets, that involves a specified annual minimum dollar sales
amount of $50,000 or more, or (B) pursuant to which Seller received payments of
more than $50,000.

(iii)                               any Contract that requires Seller to
purchase its total requirements of any product or service from a third party or
that contains “take or pay” provisions;

(iv)                              any Contract or series of related Contracts
that (A) continues n over a period of more than six months from the date hereof
or a (B) involves payments to or by Seller exceeding $50,000, other than
arrangements disclosed pursuant to the preceding paragraphs (i) and (ii);

(v)                                 any partnership, joint venture or similar
Contract;

(vi)                              any distribution, dealer, representative or
sales agency Contract;

(vii)                           any Lease;


--------------------------------------------------------------------------------


(viii)                        any Contract for the lease of personal property
which provides for payments to or by Seller;

(ix)                                any Contract which provides for the
indemnification by Seller of any Person, the undertaking by Seller to be
responsible for consequential damages, or the assumption by Seller of any Tax,
environmental or other Liability;

(x)                                   any Contract with any Governmental Entity;

(xi)                                any note, debenture, bond, equipment trust,
letter of credit, loan or other Contract for Indebtedness or lending of money
(other than to employees for travel expenses in the ordinary course of the
Business) or Contract for a line of credit or guarantee, pledge or undertaking
of the Indebtedness of any other Person;

(xii)                             any Contract for any capital expenditure or
leasehold improvement in excess of $50,000;

(xiii)                          any Contract which restrains the ability of
Seller to engage or compete in any manner or in any business;

(xiv)                         any Out-Bound License or In-Bound License;

(xv)                            any Contract relating to the acquisition or
disposition of any material business (whether by merger, sale of stock, sale of
assets or otherwise);

(xvi)                         any collective bargaining Contract or other
Contract with any labor organization, union or association;

(xvii)                      that is an employment, consulting, termination or
severance Contract other than those that are terminable at-will by Seller on
less than 30 days’ notice; and

(xviii)                   any Contract that is otherwise material to Seller and
not previously disclosed pursuant to this Section 4.16.

(b)                                 Each Contract required to be listed in
Section 4.16 of the Seller Disclosure Schedule (collectively, the “Material
Contracts”) is valid and enforceable in accordance with its terms. Seller party
to such Material Contract has complied with and is in compliance in all material
respects with, and to Seller’s Knowledge, all other parties thereto have
complied with and are in compliance with, the provisions of each Material
Contract.

(c)                                  Seller is not, and to Seller’s Knowledge,
no other party thereto is, in material default in the performance, observance or
fulfillment of any obligation, covenant, condition or other term contained in
any Material Contract, and Seller has not given or received notice to or from
any Person relating to any such alleged or potential


--------------------------------------------------------------------------------




default that has not been cured. No event has occurred which with or without the
giving of notice or lapse of time, or both, may conflict with or result in a
violation or breach of, or give any Person the right to exercise any remedy
under or accelerate the maturity or performance of, or cancel, terminate or
modify, any Material Contract.

(d)                                 Seller has delivered accurate and complete
copies of each Material Contract to Buyer.

(e)                                  All Contracts other than Material Contracts
Related to the Business (collectively, the “Minor Contracts”) are in all
material respects valid and enforceable in accordance with their terms. Seller
is not and, to Seller’s Knowledge, no other party thereto is, in default in the
performance, observance or fulfillment of any obligation, covenant or condition
contained therein, and Seller has not given or received notice to or from any
Person relating to any such alleged or potential default that has not been
cured, except in either case where such default would not and would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the Purchased Assets or the condition (financial or
otherwise), operations, prospects or results of operations of the Business or
Seller. No event has occurred which with or without the giving of notice or
lapse of time, or both, may conflict with or result in a violation or breach of,
or give any Person the right to exercise any remedy under or accelerate the
maturity or performance of, or cancel, terminate or modify, any Minor Contract,
except where such violation, breach, remedy, acceleration, cancellation,
termination or modification could not and could not reasonably be expected to
have, individually or in the aggregate, a material adverse effect on the
Purchased Assets or the condition (financial or otherwise), operations,
prospects or results of operations of the Business or Seller.

4.17                           Sufficiency of Purchased Assets.

(a)                                  The Purchased Assets include as of the
Closing Date all assets, properties and rights reflected on the Audited
Financial Statements other than (i) Inventory sold, (ii) Accounts Receivable
collected, (iii) prepaid expenses realized, (iv) items of obsolete Equipment
disposed of and (v) the Excluded Assets, in the case of each of (i)-(iv) in the
ordinary course of the Business consistent with past practice.

(b)                                 The Purchased Assets will be sufficient for
the conduct and operation of the Business by Buyer following the Closing in the
same manner as conducted and operated by Seller on the Balance Sheet Date and
Interim Balance Sheet Date and as currently conducted.

(c)                                  None of the Excluded Assets is material to
the Business.

4.18                           Litigation.

(a)                                  Except as listed in Section 4.18 of the
Seller Disclosure Schedule, there is no action, suit or proceeding, claim,
arbitration, litigation or investigation (each, an “Action”), in each case
Related to the Business, (i) pending or, to Seller’s Knowledge, threatened
against or affecting Seller, or (ii) that challenges or seeks to prevent, enjoin
or


--------------------------------------------------------------------------------




otherwise delay the transactions contemplated by this Agreement or the Ancillary
Agreements.  No event has occurred or circumstances exist that may give rise or
serve as a basis for any such Action.  There is no Action against any current
or, to Seller’s Knowledge, former director or employee of the Business with
respect to which Seller has or is reasonably likely to have an indemnification
obligation.

(b)                                 There is no unsatisfied judgment, penalty or
award, in each case Related to the Business, against or affecting Seller or any
of their respective assets, properties or rights.

4.19                           Employee Benefits.

(a)                                  The Seller Disclosure Schedule sets forth a
complete and accurate list of all Benefit Plans maintained or contributed to by
Seller for the benefit of any present or former directors, employees or
contractors of the Business or with respect to which Seller otherwise has any
present or future Liability (collectively, “Seller Benefit Plans”). A current,
accurate and complete copy of Seller Benefit Plans have been provided to Buyer.
Seller has no intent or commitment to create any additional Seller Benefit Plan
or amend any Seller Benefit Plan.

(b)                                 Each Seller Benefit Plan has been and is
currently administered in compliance with all reporting, disclosure and other
requirements of ERISA and the Code applicable to such Seller Benefit Plan.
Seller Benefit Plans that are employee pension benefit plans (as defined in
Section 3(2) of ERISA) and which are intended to be qualified under Section 401
(a) of the Code (a “Pension Plan”), have been determined by the Internal Revenue
Service to be so qualified and no condition exists that would adversely affect
any such determination. No Seller Benefit Plan is a “defined benefit plan” as
defined in Section 3(35) of ERISA.

(c)                                  Seller nor any ERISA Affiliate nor any
trustee or agent of any Seller’s Benefit Plans has not been or are currently
engaged in any prohibited transactions as defined by Section 406 of ERISA or
Section 4975 of the Code for which an exemption is not applicable which could
subject Seller, any ERISA Affiliate or any trustee or agent of any Seller
Benefit Plan to the Tax or penalty imposed by Section 4975 of the Code or
Section 502 of ERISA.

(d)                                 Seller nor any ERISA Affiliate has not been
or is currently party to any “multi-employer plan,” as that term is defined in
Section 3(37) of ERISA.

(e)                                  True and correct copies of the most recent
annual report on Form 5500 and any attached schedules for each Seller Benefit
Plan (if any such report was required by applicable Law) and a true and correct
copy of the most recent determination letter issued by the Internal Revenue
Service for each Pension Plan have been provided to Buyer.

(f)                                    There are no actions, suits or claims
(other than routine claims for benefits in the ordinary course) pending or, to
Seller’s Knowledge, threatened against any Seller


--------------------------------------------------------------------------------




Benefit Plan, Seller, any ERISA Affiliate or any trustee or agent of any Seller
Benefit Plan.

(g)                                 With respect to each Seller Benefit Plan to
which Seller or any ERISA Affiliate is a party which constitutes a group health
plan subject to Section 4980B of the Code, each such Seller Benefit Plan
complies, and in each case has complied, with all applicable requirements of
Section 4980B of the Code.

(h)                                 Full payment has been made of all amounts
which Seller or any ERISA Affiliate was required to have paid as a contribution
to any Seller Benefit Plan as of the last day of the most recent fiscal year of
each of the Benefit Plans and prior to the date of this Agreement.

(i)                                     Each Seller Benefit Plan is, and its
administration is and has been during the six-year period preceding the date of
this Agreement, in compliance with, and neither Seller nor any ERISA Affiliate
has received any claim or notice that any such Seller Benefit Plan is not in
compliance with, all applicable Laws and Orders and prohibited transaction
exemptions, including to the extent applicable, the requirements of ERISA.

(j)                                     Seller nor any ERISA Affiliate is not in
default in performing any of its contractual obligations under any of the Seller
Benefit Plans or any related trust agreement or insurance contract.

(k)                                  There are no material outstanding
Liabilities of any Seller Benefit Plan other than Liabilities for benefits to be
paid to participants in any Seller Benefit Plan and their beneficiaries in
accordance with the terms of such Seller Benefit Plan.

(1)                                  Subject to ERISA and the Code, each Seller
Benefit Plan may be amended, modified, terminated or otherwise discontinued by
Seller or an ERISA Affiliate at any time without liability.

(m)                               No Seller Benefit Plan other than a Pension
Plan, retiree medical plan or severance plan provides benefits to any individual
after termination of employment.

(n)                                 The consummation of the transactions
contemplated by this Agreement will not (i) entitle any current or former
director, employee or contractor of the Business to severance pay, unemployment
compensation, deferral compensation or any other payment, (ii) accelerate the
time of payment or vesting, or increase the amount of, compensation due to any
such director, employee, contractor or consultant, or result in the payment of
any other benefits to any Person or the forgiveness of any Indebtedness of any
Person, (iii) result in any prohibited transaction described in Section 406 of
ERISA or Section 4975 of the Code for which an exemption is not available or
(iv) result (either alone or in conjunction with any other event) in the payment
or series of payments by Seller or any of their Affiliates to any Person of an
“excess parachute payment” within the meaning of Section 280G of the Code.

(o)                                 With respect to each Seller Benefit Plan
that is funded wholly or partially through an insurance policy, all premiums
required to have been paid to date under the


--------------------------------------------------------------------------------




insurance policy have been paid, all premiums required to be paid under the
insurance policy through the Closing will have been paid on or before the
Closing and, as of the Closing, there will be no liability of Seller or any
ERISA Affiliate under any insurance policy or ancillary agreement with respect
to such insurance policy in the nature of a retroactive rate adjustment, loss
sharing arrangement or other Liability arising wholly or partially out of events
occurring prior to the Closing.

(p)                                 Each Seller Benefit Plan that constitutes a
“welfare benefit plan,” within the meaning of Section 3(1) of ERISA, and for
which contributions are claimed by Seller or any ERISA Affiliate as deductions
under any provision of the Code, is in compliance with all applicable
requirements pertaining to such deduction. With respect to any welfare benefit
fund (within the meaning of Section 419 of the Code) related to a welfare
benefit plan, there is no disqualified benefit (within the meaning of Section
4976(b) of the Code) that would result in the imposition of a Tax under Section
4976(a) of the Code. All welfare benefit funds intended to be exempt from Tax
under Section 501 (a) of the Code have been determined by the Internal Revenue
Service to be so exempt and no event or condition exists which would adversely
affect any such determination.

(q)                                 Each Seller Benefit Plan that is a deferred
compensation plan subject to section 409A of the Code has been operated in
compliance with section 409A and the IRS guidance and proposed regulations
issued pursuant thereto.

4.20                           Labor and Employment Matters.

(a)                                  The Seller Disclosure Schedule sets forth
(i) a list of all Business Employees (including title and position) and
contractors of the Business as of the date hereof, (ii) the compensation and
benefits of each such Business Employee and contractor, (iii) the length of
service for each Business Employee, (iv) the location of employment for each
Business Employee, and (v) the hours of vacation pay, holiday pay and other paid
leave time earned or accrued based upon services performed prior to Closing. 
The employment of all Business Employees, except those that Seller has
designated as employed in Ireland, and contractors may be terminated at any time
with or without cause and without any severance or other Liability to Seller.

(b)                                 Seller is not a party or subject to any
labor union or collective bargaining agreement in connection with the Business.
There have not been and there are not pending or, to Seller’s Knowledge,
threatened, any labor disputes, work stoppages, requests for representation,
pickets, work slow-downs due to labor disagreements or any actions or
arbitrations that involve Business Employees. There is no unfair labor practice,
charge or complaint pending, unresolved or, to Seller’s Knowledge, threatened
before the National Labor Relations Board. No event has occurred or circumstance
exist that may provide the basis of any work stoppage or other labor dispute in
connection with the Business.

(c)                                  Seller has complied in all material
respects with each, and is not in violation in any material respect of any, Law
relating to anti-discrimination and equal employment opportunities in connection
with the Business. There are, and have been, no


--------------------------------------------------------------------------------




violations of any other Law respecting the hiring, hours, wages, occupational
safety and health, employment, promotion, termination or benefits of any
Business Employee or other Person in connection with the Business. Seller has
filed all reports, information and notices required under any Law respecting the
hiring, hours, wages, occupational safety and health, employment, promotion,
termination or benefits of any Business Employee or other Person in connection
with the Business, and will timely file prior to Closing all such reports,
information and notices required by any Law to be given prior to Closing.

(d)                                 Seller has paid or properly accrued in the
ordinary course of the Business all wages and compensation due to Business
Employees, including all vacations or vacation pay, holidays or holiday pay,
sick days or sick pay, and bonuses.

(e)                                  Seller is not a party to any Contract which
restricts Seller from relocating, closing or terminating any of its operations
or facilities or any portion thereof.  Seller has never effectuated a “plant
closing” (as defined in the WARN Act) or (ii) a “mass lay-off’ (as defined in
the WARN Act), in either case affecting any site of employment or facility of
Seller, except in accordance with the WARN Act. The consummation of the
transactions contemplated by this Agreement will not create liability for any
act by Seller on or prior to the Closing under the WARN Act or any other Law
respecting reductions in force or the impact on employees of plant closings or
sales of businesses.  To the extent that liability should arise in this context,
said liability shall be Seller’s sole responsibility.

(f)                                    Seller has complied and is in compliance
in all material respects with the requirements of the Immigration Reform and
Control Act of 1986.  The Seller’s Disclosure Schedule sets forth a true and
complete list of all Employees working in the United States who are not U.S.
citizens and a description of the legal status under which each such Employee is
permitted to work in the United States.  All Employees who are performing
services for Seller in the United States are legally able to work in the United
States and will be able to continue to work in the Business in the United States
following the consummation of the transactions contemplated by this Agreement.

4.21                           Environmental.

(a)                                  As used in this Agreement, the following
words and terms have the following definitions:

(i)                                     The term “Environment” means all indoor
or outdoor air, surface water, groundwater, surface or subsurface land,
including all fish, wildlife, biota and all other natural resources.

(ii)                                  The term “Environmental Action” means any
claim, proceeding or other Action brought or threatened under any Environmental
Law or the assertion of any claim with respect to Pre-Closing Environmental
Liabilities.

(iii)                               The term “Environmental Clean-up Site” means
any location which is listed on the National Priorities List, the Comprehensive
Environmental Response, Compensation and Liability Information System, or on any
similar


--------------------------------------------------------------------------------




state or foreign list of sites requiring investigation or cleanup, or which is
the subject of any pending or threatened Action related to or arising from any
alleged violation of any Environmental Law, or at which there has been a
threatened or actual Release of a Hazardous Substance.

(iv)                              The term “Environmental Laws” means any and
all applicable Laws and Authorizations issued, promulgated or entered into by
any Governmental Entity relating to the Environment, worker health and safety,
preservation or reclamation of natural resources or to the management, handling,
use, generation, treatment, storage, transportation, disposal, manufacture,
distribution, formulation, packaging, labeling, Release or threatened Release of
or exposure to Hazardous Substances, whether now existing or subsequently
amended or enacted, including but not limited to: the Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. Section 9601
et seq. (“CERCLA”), the Federal Water Pollution Control Act, 33 U.S.C. Section
1251 et seq.; the Clean Air Act, 42 U.S.C. Section 7401 et seq.; the Toxic
Substances Control Act, 15 U.S.C. Section 2601 et seq.; the Occupational Safety
and Health Act, 29 U.S.C. Section 651 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Safe
Drinking Water Act, 42 U.S.C. Section 300f et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. Section 1801 et seq.; the Federal Insecticide,
Fungicide and Rodenticide Act 7 U.S.C. Section 136 et seq.; the Resource
Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. Section 6901 et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. Section 2701 et seq.; and any similar
or implementing state or local Law, and any non-United States Law of similar
import, and all amendments or regulations promulgated thereunder; and any common
law doctrine, including but not limited to, negligence, nuisance, trespass,
personal injury, or property damage related to or arising out of the presence,
Release, or exposure to Hazardous Substances.

(v)                                 The term “Environmental Permit” means any
Authorization under Environmental Law and includes any and all Orders issued or
entered into by a Governmental Entity under Environmental Law.

(vi)                              The term “Hazardous Substances” means all
explosive or regulated radioactive materials or substances, hazardous or toxic
materials, wastes or chemicals, petroleum and petroleum products (including
crude oil or any fraction thereof), asbestos or asbestos containing materials,
and all other materials, chemicals or substances which are regulated by, form
the basis of liability or are defined as hazardous, extremely hazardous, toxic
or words of similar import, under any Environmental Law, including without
limitation materials listed in 49 C.F.R. Section 172.101 and substances defined
as hazardous pursuant to Section 101(14) of CERCLA.

(vii)                           The term “Release” means any spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, or disposing of Hazardous Substances into the Environment.


--------------------------------------------------------------------------------


(b)                                 To Seller’s Knowledge, Seller has obtained,
and is in compliance with, all Environmental Permits required in connection with
the Business and the Real Property. Each Environmental Permit, together with the
name of the Governmental Entity issuing such Environmental Permit, is set forth
in the Seller Disclosure Schedule. All such Environmental Permits are valid and
in full force and effect and all renewal applications for such Environmental
Permits have been timely filed with the appropriate Governmental Entity. None of
such Environmental Permits will be terminated or impaired or become terminable
as a result of the consummation of the transactions contemplated by this
Agreement. Seller has been, and is currently, in compliance with all
Environmental Laws and Seller has not received notice alleging that Seller is
not in such compliance with Environmental Laws, in each case in connection with
the Business.

(c)                                  There are no past, pending or, to Seller’s
Knowledge, threatened Environmental Actions against or affecting Seller in
connection with the Business, and Seller is not aware of any facts or
circumstances which could be expected to form the basis for any such
Environmental Action.

(d)                                 Seller has not entered into or agreed to any
Order, and Seller is not subject to any Order, relating to compliance with any
Environmental Law or to investigation or cleanup of a Hazardous Substance under
any Environmental Law, in each case in connection with the Business.

(e)                                  No Lien has been attached to, or asserted
against, any assets, Real Property or rights in connection with the Business
pursuant to any Environmental Law, and, to Seller’s Knowledge, no such Lien has
been threatened. To Seller’s Knowledge, there are no facts, circumstances or
other conditions that could be expected to give rise to any Liens on or
affecting the Real Property under Environmental Law.

(f)                                    To Seller’s Knowledge, there has been no
treatment, storage, disposal or Release of any Hazardous Substance at, from,
into, on or under any Real Property or any other property currently or formerly
owned, operated or leased by Seller in connection with the Business. No
Hazardous Substances are present in, on, about or migrating to or front any Real
Property that could be expected to give rise to an Environmental Action against
Seller.

(g)                                 Seller has not received a CERCLA 104(e)
information request nor has Seller been named a potentially responsible party
for any National Priorities List site under CERCLA or any other site under
analogous state Law, in each case in connection with the Business. Seller has
not received any analogous notice or request from any non-United States
Governmental Entity.

(h)                                 To Seller’s Knowledge, there are no
aboveground tanks or underground storage tanks on, under or about the Real
Property. Any aboveground or underground tanks previously situated on the Real
Property or any other real property currently or formerly owned, operated or
leased by Seller in connection with the Business have been removed in accordance
with all Environmental Laws and no residual contamination, if any, remains at
such sites in excess of applicable standards.


--------------------------------------------------------------------------------




(i)                                     To Seller’s Knowledge, there are no
polychlorinated biphenyls (“PCBs”) leaking from any article, container or
equipment on, under or about the Real Property and there are no such articles,
containers or equipment containing PCBs in, at, on, under or within the Real
Property.

(j)                                     To Seller’s Knowledge, there is no
asbestos containing material or lead-based paint containing materials in at, on,
under or within the Real Property.

(k)                                  To Seller’s Knowledge, Seller has not in
connection with the Business transported or arranged for the treatment, storage,
handling, disposal, or transportation of any Hazardous Material to any off-site
location which is an Environmental Clean-up Site.

(1)                                  None of the Real Property is an
Environmental Clean-up Site.

(m)                               Seller has provided to Buyer true and complete
copies of, or access to, all written environmental assessments, materials,
reports, data, analyses and compliance audits that have been prepared by or on
behalf of Seller with respect to the Real Property or any other real property
formerly owned, operated or leased by Seller in connection with the Business.

4.22                           Insurance.

(a)                                  The Seller Disclosure Schedule sets forth
(i) an accurate and complete list of each insurance policy and fidelity bond
which covers the Business and Seller with respect to the Business (the
“Policies”) and (ii) with respect to the Business, a list of all pending claims
and the claims history for Seller during the current year and the preceding
three years (including with respect to insurance obtained but not currently
maintained). There are no pending claims under any of such Policies with respect
to the Business as to which coverage has been questioned, denied or disputed by
the insurer or in respect of which the insurer has reserved its rights.

(b)                                 The Seller Disclosure Schedule describes any
self-insurance arrangement by or affecting the Seller with respect to the
Business, including any reserves thereunder, and describes the loss experience
for all claims that were self-insured in the current year and the preceding
three years.

(c)                                  All Policies are issued by an insurer that
is financially sound and reputable, are in full force and effect and are
enforceable in accordance with their terms. Such Policies provide adequate
insurance coverage for the Business, and are sufficient for compliance with all
Laws and Contracts to which Seller is a party or by which it is bound in
connection with the Business.

(d)                                 All premiums due under the Policies have
been paid in full or, with respect to premiums not yet due, accrued.  Seller has
not received a notice of cancellation of any Policy or of any material changes
that are required in the conduct of the Business as a condition to the
continuation of coverage under, or renewal of, any such Policy. There is no
existing default or event which, with the giving of notice or lapse of time or
both, would constitute a default under any Policy or entitle any insurer to
terminate or cancel


--------------------------------------------------------------------------------




any Policy with respect to the Business.  Seller has no Knowledge of any
threatened termination of any Policy.

(e)                                  Seller will keep in place all existing
policies thought the date of closing.

4.23                           Product Warranty.

(a)                                  To Seller’s Knowledge, there are no
warranties (express or implied) outstanding with respect to any products
currently or formerly manufactured, sold, distributed, shipped or licensed
(“Products”), or any services rendered, by Seller in connection with the
Business, beyond that set forth in the standard conditions of sale or service,
copies of which are included in the Seller Disclosure Schedule.

(b)                                 To Seller’s Knowledge, each Product
manufactured, sold, distributed, shipped or licensed, or service rendered, by
the Seller in connection with the Business has been in conformity with all
applicable contractual commitments and warranties. There are no material design,
manufacturing or other defects, latent or otherwise, with respect to any
Products and such Products are not toxic when used in accordance with their
intended use. Each Product that has been manufactured, sold, distributed,
shipped or licensed prior to Closing contains all, warnings required by
applicable Law and such warnings are in accordance with reasonable industry
practice.

(c)                                  The Interim Balance Sheet reflects adequate
reserves (in accordance with GAAP) for product design and warranty claims and
other damages in connection with any Product manufactured, sold, distributed,
shipped or licensed, or service rendered, by the Seller in connection with the
Business on or prior to the Interim Balance Sheet Date. The accounting records
of the Business will reflect adequate reserves (in accordance with GAAP) for all
such claims in connection with Products manufactured, sold, distributed, shipped
or licensed, or services rendered by, Seller in connection with the Business on
or prior to the Closing.

4.24                           Suppliers and Customers.

(a)                                  Section 4.24 of the Seller Disclosure
Schedule sets forth with respect to the Business:

(i)                                     the Seller’s 20 largest suppliers;

(ii)                                  each supplier who constitutes a sole
source of supply to the Business; and

(iii)                               the Seller’s 20 largest customers.

(b)                                 The relationships of the Business with each
supplier and customer required to be listed in Section 4.24 of the Seller
Disclosure are good commercial working relationships. No such supplier or
customer has canceled or otherwise terminated, or threatened to cancel or
otherwise terminate, its relationship with the Business. Seller has not received
notice that any such supplier or customer may cancel,


--------------------------------------------------------------------------------




terminate or otherwise materially and adversely modify its relationship with the
Business or limit its services, supplies or materials to the Business, either as
a result of the consummation of the transactions contemplated by this Agreement
or otherwise.

4.25                           Solvency.  Seller is not insolvent or will be
rendered insolvent by any of the transactions contemplated by this Agreement and
the Ancillary Agreements. “Insolvent” means, with respect to any Person, that
the sum of the debts and other probable Liabilities of such Person exceeds the
present fair saleable value of such Person’s assets.

4.26                           Brokers or Finders.  Seller represents, as to
itself and its Affiliates, that no agent, broker, investment banker or other
firm or Person is or will be entitled to any broker’s or finder’s fee or any
other commission or similar fee in connection with any of the transactions
contemplated by this Agreement and the Ancillary Agreements, except whose fees
and expenses will be paid by Seller.

4.27                           Completeness of Disclosure.  No representation or
warranty by Seller in this Agreement, and no statement made by Seller in the
Seller Disclosure Schedule, the Ancillary Agreements or any certificate or other
document furnished or to be furnished to Buyer pursuant hereto, or in connection
with the negotiation, execution or performance of this Agreement and the
Ancillary Agreements contains or will at the Closing contain any untrue
statement of a material fact or omits or will omit to state a material fact
required to be stated herein or therein or necessary to make any statement
herein or therein not misleading. Except as specifically set forth in this
Agreement or the Seller Disclosure Schedule, there are no facts or circumstances
of which Seller is aware that have had or could be expected to have,
individually or in the aggregate, a material adverse effect on the Purchased
Assets or the condition (financial or otherwise), operations, prospects or
results of operations of the Business or Seller.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that each statement contained in this
Article V is true and correct as of the date hereof.

5.1                                 Organization and Good Standing.  Buyer is a
corporation duly organized, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation and has the requisite corporate power
to own, lease and operate its properties and to carry on its business as now
being conducted.

5.2                                 Authority and Enforceability.  Buyer has the
requisite corporate power and authority to enter into this Agreement and the
Ancillary Agreements to which it is a party and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the Ancillary Agreements to which Buyer is a party and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action on the part of Buyer. This Agreement has been,
and the Ancillary Agreements to which Buyer is a party will be, duly executed
and delivered by Buyer and, assuming due authorization, execution and delivery
by Seller, constitutes the valid and binding obligations of Buyer, enforceable
against it in accordance with their respective terms, except as such


--------------------------------------------------------------------------------




enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting or relating to creditors’ rights
generally, and (b) the availability of injunctive relief and other equitable
remedies.

5.3                                 Litigation.  There is no Action pending or,
to the Knowledge of Buyer, threatened against, Buyer which (a) challenges or
seeks to enjoin, alter or materially delay the consummation of the transactions
contemplated by this Agreement, or (b) would reasonably be expected to have a
material adverse effect on Buyer.

5.4                                 Brokers or Finders.  Buyer represents, as to
itself and its Affiliates, that no agent, broker, investment banker or other
firm or Person is or will be entitled to any broker’s or finder’s fee or any
other commission or similar fee in connection with any of the transactions
contemplated by this Agreement and the Ancillary Agreements.

ARTICLE VI

COVENANTS OF BUYER AND SELLER

6.1                                 Regulatory Approvals.

(a)                                  Buyer and Seller shall each promptly apply
for, and take all reasonably necessary actions to obtain or make, as applicable,
all Orders and Authorizations of, and all filings with, any Governmental Entity
or other Person required to be obtained or made by it for the consummation of
the transactions contemplated by this Agreement. Each party shall cooperate with
and promptly furnish information to the other party necessary in connection with
any requirements imposed upon such other party in connection with the
consummation of the transactions contemplated by this Agreement.

(b)                                 Seller shall assist Buyer in identifying the
Authorizations required by Buyer to operate and conduct the Business from and
after the Closing Date and will either transfer current Business Authorizations
of Seller to Buyer or assist Buyer in obtaining new Authorizations.

6.2                                 Public Announcements.  Neither Buyer nor
Seller shall issue any press releases or otherwise make any public statements
with respect to the transactions contemplated by this Agreement; provided,
however, that Buyer may, without such approval, make such press releases or
other public announcement as it believes are required pursuant to any listing
agreement with any national securities exchange or stock market or applicable
securities Laws.

6.3                                 Names.  On the Closing Date, Seller shall
deliver to Buyer all such executed documents as may be required to change the
name of Seller on that date to another name or names bearing no similarity to
any of the Names, including, where applicable, name change amendments and
appropriate name change notices for each state where Seller is qualified to do
business. Seller hereby appoints Buyer as its attorney-in-fact to file all such
documents on or after the Closing Date. Seller will terminate the use of any and
all d/b/as currently or formerly used by it Related to the Business. “Names”
means “Everest Metal Finishing, LLC,” “Everest Metal Finishing,” “Everest
Finishing,” “Everest Metal,” or any name, logo or trademark that includes
“Everest Metal Finishing, LLC,” “Everest Metal Finishing,” “Everest Finishing,”


--------------------------------------------------------------------------------




“Everest Metal,” any variation and derivatives thereof and any other logos or
trademarks of the Business transferred to Buyer pursuant to this Agreement and
the Ancillary Agreements.

6.4                                 Employees.

(a)                                  Buyer shall not be obligated to offer
employment to any Business Employee.

(b)                                 Buyer may offer employment to any Business
Employee on such terms and conditions as it deems appropriate in its sole
discretion, such employment to be contingent upon and effective immediately
following the Closing.  The Business Employees who accept Buyer’s offer of
employment and commence employment with Buyer shall be referred to,
collectively, as “Transferred Employees.”  Seller shall terminate the employment
of all Transferred Employees immediately prior to the Closing.

(c)                                  Any and all Liabilities relating to or
arising out of the employment, or cessation of employment, of any Business
Employee (whether or not a Transferred Employee) on or prior to the close of
business on the Closing Date shall be the sole responsibility of Seller
including wages and other remuneration due through the close of business on the
Closing Date.

(d)                                 From and after the Closing Date, Buyer shall
offer to Transferred Employees such Benefit Plans and arrangements as it deems
appropriate in its sole discretion.  Buyer shall not assume any Liability under
any of the Seller Benefit Plans or Foreign Plans.

(e)                                  All Transferred Employees who are
participants in a Seller Benefit Plan that is an employee pension benefit plan
shall retain their accrued benefits under such plans as of the Closing Date, and
Seller shall retain Liability for the payment of benefits as and when such
Transferred Employees become eligible therefor under such plans.  All
Transferred Employees shall become fully vested in their accrued benefits under
Seller’s pension benefit plans as of the Closing Date.

(f)                                    Seller shall be liable for any severance,
separation, deferred compensation or similar benefits that are payable under the
WARN Act or other applicable law (i) to any Person who is or was an employee of
Seller and who is not a Transferred Employee, including any Person whose
employment with the Business was terminated prior to the Closing (“Seller
Employees”), and (ii) to Transferred Employees, to the extent that such
Transferred Employee’s right to severance, separation, deferred compensation or
similar benefits arises as a result of the transactions contemplated by this
Agreement and the Ancillary Agreements.

(g)                                 Seller shall be liable for the
administration and payment of all workers’ compensation Liabilities and benefits
with respect to (i) Transferred Employees to the extent resulting from claims,
events, circumstances, exposures, conditions or occurrences occurring on or
prior to the Closing, and (ii) Seller Employees. Buyer shall be liable for the
administration and payment of all workers’ compensation Liabilities and benefits


--------------------------------------------------------------------------------




with respect to Transferred Employees to the extent resulting from claims,
events, circumstances, exposures, conditions or occurrences occurring after the
Closing Date.

(h)                                 Seller shall be liable for the
administration and payment of all health and welfare Liabilities and benefits
under the Seller Benefit Plans with respect to (i) Transferred Employees to the
extent resulting from claims, events, circumstances, exposures, conditions or
occurrences occurring on or prior to the Closing, and (ii) Seller Employees.
Buyer shall be liable for the administration and payment of all health and
welfare Liabilities and benefits under Buyer’s Benefit Plans with respect to
Transferred Employees participating therein to the extent resulting from claims,
events, circumstances, exposures, conditions or occurrences occurring after the
Closing Date.

(i)                                     Seller shall retain and perform all
Liabilities and maintain all insurance under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) with respect to Seller Employees and their
covered dependents; provided that Buyer shall perform all of its obligations
under COBRA with respect to Transferred Employees that become covered by any
group health insurance plan of Buyer.

(j)                                     Except as expressly set forth in this
Section 6.4A with respect to Transferred Employees, Buyer shall have no
obligation with respect to any Business Employee or any other employee of
Seller.

(k)                                  Nothing in this Agreement confers upon any
Business Employee or Transferred Employee any rights or remedies of any nature
or kind whatsoever under or by reason of this Section 6.4. Nothing in this
Agreement shall limit the right of Buyer to terminate or reassign any
Transferred Employee after the Closing or to change the terms and conditions of
his or employment in any manner.

6.5                                 Taxes.

(a)                                  Seller shall pay all federal, state, local
and foreign sales, stamp, documentary and real estate and other transfer Taxes,
if any, due as a result of the purchase, sale or transfer of any of the
Purchased Assets in accordance herewith whether imposed by Law on Seller or
Buyer.

(b)                                 All real property Taxes, personal property
Taxes and similar ad valorem obligations levied with respect to the Purchased
Assets for a taxable period that includes (but does not end on) the Closing Date
shall be apportioned between Seller and Buyer as of the Closing Date based on
the number of days of such taxable period included in the period ending with and
including the Closing Date (with respect to any such taxable period, the
“Pre-Closing Tax Period”), and the number of days of such taxable period
beginning after the Closing Date (with respect to any such taxable period, the
“Post-Closing Tax Period”). Seller shall be liable for the proportionate amount
of such Taxes that is attributable to the Pre-Closing Tax Period, and Buyer
shall be liable for the proportionate amount of such Taxes that is attributable
to the Post-Closing Period. If bills for such Taxes have not been issued as of
the Closing Date, and, if the amount of such Taxes for the period including the
Closing Date is not then known, the apportionment of


--------------------------------------------------------------------------------




such Taxes shall be made at Closing on the basis of the prior period’s Taxes.
After Closing, upon receipt of bills for the period including the Closing Date,
adjustments to the apportionment shall be made by the parties, so that if either
party paid more than its proper share at the Closing, the other party shall
promptly reimburse such party for the excess amount paid by them.

(c)                                  Buyer and Seller agree to furnish or cause
to be furnished to each other, upon request, as promptly as practicable, such
information and assistance relating to the Business, the Purchased Assets and
Assumed Liabilities (including access to books and records) as is reasonably
necessary for the filing of all Tax Returns, the making of any election relating
to Taxes, the preparation for any audit by any Taxing Authority, and the
prosecution or defense of any Action relating to any Tax. Any expenses incurred
in furnishing such information or assistance shall be borne by the party
requesting it.

6.6                                 Bulk Sales Laws.  Buyer and Seller hereby
waive compliance by Buyer and Seller with the bulk sales Law and any other
similar Laws in any applicable jurisdiction in respect of the transactions
contemplated by this Agreement and the Ancillary Agreements; provided, however,
that Seller shall pay and discharge when due all claims of creditors asserted
against Buyer or the Purchased Assets by reason of such noncompliance and shall
take promptly all necessary actions required to remove any Lien which may be
placed upon any of the Purchased Assets by reason of such noncompliance.

6.7                                 Discharge of Business Obligations After
Closing.

(a)                                  From and after the Closing, Seller shall
pay and discharge on a timely basis all of the Excluded Liabilities.

(b)                                 From, and after the Closing, Seller or any
of its respective Affiliates receives or collects any funds relating to any
Accounts Receivable or any other Purchased Asset, Seller or its Affiliate shall
remit such funds to Buyer within five Business Days after its receipt thereof.
From and after the Closing, if Buyer receives or collects any funds relating to
any Excluded Asset, Buyer shall remit any such funds to Seller within five
Business Days after its receipt thereof.

(c)                                  Effective upon the Closing, Seller shall
appoint Buyer as its true and lawful attorney-in-fact, in Seller’s name, but on
behalf of Buyer to (i) receive and open all mail, packages and other
communications addressed to Seller Related to the Business, and (ii) demand and
receive all Accounts Receivable and endorse without recourse the name of Seller
on any check or any other evidences of Indebtedness received by Buyer on account
of the Business and the Purchased Assets transferred to Buyer hereunder. Seller
agrees that the foregoing appointment shall be coupled with an interest and
shall be irrevocable.

6.8                                 Access to Books and Records.  Seller and
Buyer shall preserve until the tenth anniversary of the Closing Date all records
possessed or to be possessed by such party relating to any of the assets,
Liabilities or business of the Business prior to the Closing. After the Closing
Date, where there is a legitimate business purpose, such party shall provide the
other party with


--------------------------------------------------------------------------------




access, upon prior reasonable written request specifying the need therefor,
during regular business hours, to (i) the officers and employees of such party
and (ii) the books of account and records of such party, but, in each case, only
to the extent relating to the assets, Liabilities or business of the Business
prior to the Closing, and the other party and its representatives shall have the
right to make copies of such books and records at their sole cost; provided,
however, that the foregoing right of access shall not be exercisable in such a
manner as to interfere unreasonably with the normal operations and business of
such party. Such records may nevertheless be destroyed by a party if such party
sends to the other party written notice of its intent to destroy records,
specifying with particularity the contents of the records to be destroyed. Such
records may then be destroyed after the 30th day after such notice is given
unless the other party objects to the destruction in which case the party
seeking to destroy the records shall deliver such records to the objecting party
at the objecting party’s cost.

6.9                                 Further Assurances.  Buyer and Seller shall
execute such documents and other instruments, and take such further actions as
may be reasonably required or desirable to carry out the provisions of this
Agreement and the Ancillary Agreements and to consummate the transactions
contemplated hereby and thereby. Upon the terms and subject to the conditions
hereof, Buyer and Seller shall each use its respective reasonable best efforts
to (a) take or cause to be taken all actions and to do or cause to be done all
other things necessary, proper or advisable to consummate and make effective as
promptly as practicable the transactions contemplated by this Agreement and the
Ancillary Agreements and (b) obtain in a timely manner all Consents and
Authorizations and effect all necessary registrations and filings. From time to
time after the Closing, at Buyer’s request, Seller shall execute, acknowledge
and deliver to Buyer such other instruments of conveyance and transfer and will
take such other actions and execute and deliver such other documents,
certifications and further assurances as Buyer may reasonably require in order
to vest more effectively in Buyer, or to put Buyer more fully in possession of,
any of the Purchased Assets.

ARTICLE VII

MISCELLANEOUS

7.1                                 Notices.  Any notice, request, demand,
waiver, consent, approval or other communication which is required or permitted
hereunder shall be in writing and shall be deemed given (a) on the date
established by the sender as having been delivered personally, (b) on the date
delivered by a private courier as established by the sender by evidence obtained
from the courier, (c) on the date sent by facsimile, with confirmation of
transmission, if sent during normal business hours of the recipient, if not,
then on the next business day, or (d) on the fifth day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid. Such
communications, to be valid, must be addressed as follows:

If to Buyer, to:

Symmetry Medical USA Inc.

220 West Market Street

Warsaw, IN  46580

Attn:  Fred L. Hite, CFO

Facsimile:  574-267-4551


--------------------------------------------------------------------------------




With a required copy to:

Barrett & McNagny LLP

215 East Berry Street

Fort Wayne, IN  46802

Attn:  Samuel J. Talarico, Jr.

Facsimile:  260-423-8920

If to Seller, to:

Everest Metal Finishing, LLC

382 Route 59

Monsey, New York

Attn: Levi Citarella

Facsimile: 845-369-8947

With a required copy to:

Huntington Bailey, L.L.P.
312 Kinderkamack Road
Westwood, New Jersey 07675
Attn: Russell R. Huntington, Esq.

Fax (201) 666-9625

or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.

7.2                                 Amendments and Waivers.

(a)                                  Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective.

(b)                                 No failure or delay by any party in
exercising any right or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

(c)                                  To the maximum extent permitted by Law, (i)
no waiver that may be given by a party shall be applicable except in the
specific instance for which it was given and (ii) no notice to or demand on one
party shall be deemed to be a waiver of any obligation of such party or the
right of the party giving such notice or demand to take further action without
notice or demand.


--------------------------------------------------------------------------------


7.3                                 Expenses.  Each party shall bear its own
costs and expenses in connection with this Agreement, the Ancillary Agreements
and the transactions contemplated hereby and thereby, including all legal,
accounting, financial advisory, consulting and all other fees and expenses of
third parties, whether or not the transactions contemplated by this Agreement
are consummated.

7.4                                 Successors and Assigns.  This Agreement may
not be assigned by any party hereto without the prior written consent of the
other parties; provided that, without such consent, Buyer may transfer or assign
this Agreement, in whole or in part or from time to time, to one or more of its
Affiliates, but no such transfer or assignment will relieve Buyer of its
obligations hereunder. Subject to the foregoing, all of the terms and provisions
of this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective executors, heirs, personal representatives,
successors and assigns.

7.5                                 Governing Law.  This Agreement and Schedules
hereto shall be governed by and interpreted and enforced in accordance with the
Laws of the State of Indiana, without giving effect to any choice of Law or
conflict of Laws rules or provisions (whether of the State of Indiana or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Indiana.

7.6                                 Consent to Jurisdiction.  Each party
irrevocably submits to the exclusive jurisdiction of (a) United States District
Court of the Northern District of Indiana, Fort Wayne Division, and (b) the
Allen County Superior Court for the purposes of any Action arising out of this
Agreement or any transaction contemplated hereby. Each party agrees to commence
any such Action either in the United States District Court of the Northern
District of Indiana, Fort Wayne Division or if such Action may not be brought in
such court for jurisdictional reasons, in the Allen County Superior Court. Each
party further agrees that service of any process, summons, notice or document by
registered mail to such party’s respective address set forth above shall be
effective service of process for any Action in both the United States District
Court of the Northern District of Indiana, Fort Wayne Division, and the Allen
County Superior Court with respect to any matters to which it has submitted to
jurisdiction in this Section 7.6. Each party irrevocably and unconditionally
waives any objection to the laying of venue of any Action arising out of this
Agreement or the transactions contemplated hereby in (i) the United States
District Court of the Northern District of Indiana, Fort Wayne Division, or (ii)
the Allen County Superior Court, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Action brought in any such court has been brought in an inconvenient
forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND THE ANCILLARY AGREEMENTS OR THE ACTIONS OF SUCH PARTY IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF AND THEREOF.

7.7                                 Counterparts.  This Agreement may be
executed in any number of counterparts, and any party hereto may execute any
such counterpart, each of which when executed and delivered shall be deemed to
be an original and all of which counterparts taken together shall constitute but
one and the same instrument. This Agreement shall become effective when each
party hereto shall have received a counterpart hereof signed by the other party
hereto. The parties


--------------------------------------------------------------------------------




agree that the delivery of this Agreement, and the delivery of the Ancillary
Agreements and any other agreements and documents at the Closing, may be
affected by means of an exchange of facsimile signatures with original copies to
follow by mail or courier service.

7.8                                 Third Party Beneficiaries.  No provision of
this Agreement is intended to confer upon any Person other than the parties
hereto any rights or remedies hereunder; except that in the case of the
Indemnification Agreement, the other Indemnitees and their respective heirs,
executors, administrators, legal representatives, successors and assigns, are
intended third party beneficiaries of such sections and shall have the right to
enforce such sections in their own names.

7.9                                 Entire Agreement.  This Agreement, the
Indemnification Agreement, and all the Ancillary Agreements, the Schedules and
the other documents, instruments and agreements specifically referred to herein
or therein or delivered pursuant hereto or thereto set forth the entire
understanding of the parties hereto with respect to the transactions
contemplated by this Agreement. All Schedules referred to herein are intended to
be and hereby are specifically made a part of this Agreement. Any and all
previous agreements and understandings between or among the parties regarding
the subject matter hereof, whether written or oral, are superseded by this
Agreement, except for the Confidentiality Agreement dated June 7, 2006 which
shall continue in full force and effect in accordance with its terms.

7.10                           Captions.  All captions contained in this
Agreement are for convenience of reference only, do not form a part of this
Agreement and shall not affect in any way the meaning or interpretation of this
Agreement.

7.11                           Severability.  Any provision of this Agreement
which is invalid or unenforceable in any jurisdiction shall be ineffective to
the extent of such invalidity or unenforceability without invalidating or
rendering unenforceable the remaining provisions hereof, and any such invalidity
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

7.12                           Specific Performance.  Buyer and Seller each
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed by them in accordance with the
terms hereof and that each party shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at Law or equity.

7.13                           Interpretation.

(a)                                  The meaning assigned to each term defined
herein shall be equally applicable to both the singular and the plural forms of
such term and vice versa, and words denoting either gender shall include both
genders as the context requires. Where a word or phrase is defined herein, each
of its other grammatical forms shall have a corresponding meaning.

(b)                                 The terms “hereof,” “herein” and “herewith”
and words of similar import shall, unless otherwise stated, be construed to
refer to this Agreement as a whole and not to any particular provision of this
Agreement.


--------------------------------------------------------------------------------




(c)                                  When a reference is made in this Agreement
to an Article, Section, paragraph, Exhibit or Schedule, such reference is to an
Article, Section, paragraph, Exhibit or Schedule to this Agreement unless
otherwise specified.

(d)                                 The word “include”, “includes”, and
“including” when used in this Agreement shall be deemed to be followed by the
words “without limitation”, unless otherwise specified.

(e)                                  A reference to any party to this Agreement
or any other agreement or document shall include such party’s predecessors,
successors and permitted assigns.

(f)                                    Reference to any Law means such Law as
amended, modified, codified, replaced or reenacted, and all rules and
regulations promulgated thereunder.

(g)                                 The parties have participated jointly in the
negotiation and drafting of this Agreement and the Ancillary Agreements. Any
rule of construction or interpretation otherwise requiring this Agreement or the
Ancillary Agreements to be construed or interpreted against any party by virtue
of the authorship of this Agreement or the Ancillary Agreements shall not apply
to the construction and interpretation hereof and thereof.

(h)                                 All accounting terms used and not defined
herein shall have the respective meanings given to them under GAAP.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

  SYMMETRY MEDICAL USA INC.

 

 

 

 

 

  By:

/s/ Fred L. Hite

 

 

Fred L. Hite

 

  Its:

Chief Financial Officer

 

 

 

 

 

 

 

  EVEREST METAL FINISHING LLC

 

 

 

 

 

 

 

  By:

/s/ Levi Citarella

 

 

 

 

  Its:

President

 

 

 

 

 

 

 

  SELLER’S STOCKHOLDERS:

 

 

 

 

 

 

  /s/ Christopher W. Huntington

 

  Christopher W. Huntington Esq., Individually

 

 

 

 

 

 

  /s/ Phillip Milidantri

 

  Phillip Milidantri, Individually

 

 

 

 

 

 

 

  /s/ Levi Citarella

 

  Levi Citarella, Individually

 


--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT
EXHIBITS AND SCHEDULES

 

Exhibits

 

 

 

 

Exhibit A

 

Bill of Sale

 

 

 

Exhibit B

 

IP License and Assumption Agreement

 

 

 

Exhibit C

 

Earn-Out Agreement

 

 

 

Exhibit D

 

Escrow Agreement

 

 

 

Exhibit E

 

Indemnification Agreement

 

 

 

 

 

 

Schedules

 

 

 

 

2.1(d)

 

Assigned Contracts

 

 

 

2.2(d)

 

Excluded Assets

 

 

 

4.3(a)

 

Consents

 

 

 

4.4(a)(i)

 

Financial Statements: Annual

 

 

 

4.4(a)(ii)

 

Financial Statements: Interim

 

 

 

4.8(d)

 

Taxes

 

 

 

4.10(a)

 

Business Authorizations

 

 

 

4.11

 

Personal Property: Owned & Leased

 

 

 

4.13

 

Real Property: Owned & Leased

 

 

 

4.14(b)

 

Intellectual Property

 

 

 

4.14(c)

 

In-Bound Licenses

 

 

 

4.14(d)

 

Out-Bound Licenses

 

 

 

4.14(g)

 

IP Litigation/Previously Held

 

 

 

4.16(a)(i)

 

Contracts: Purchases

 

 

 

4.16(a)(ii)

 

Contracts: Sales

 

 

 

4.16(a)(iii)

 

Contracts: Requirements

 

 

 

4.16(a)(iv)

 

Contracts: 6+ Months

 

 

 

4.16(a)(v)

 

Contracts: Partnership/Joint Venture

 

 

 

4.16(a)(vi)

 

Contracts: Distribution/Dealer

 

 

 

4.16(a)(vii)

 

Contracts: Lease

 


--------------------------------------------------------------------------------




 

4.16(a)(viii)

 

Contracts: Personal Property Leases

 

 

 

4.16(a)(ix)

 

Contracts: Indemnification

 

 

 

4.16(a)(x)

 

Contracts: Government

 

 

 

4.16(a)(xi)

 

Contracts: Indebtedness

 

 

 

4.16(a)(xii)

 

Contracts: Capital Expenditure

 

 

 

4.16(a)(xiii)

 

Contracts: Non-Competition

 

 

 

4.16(a)(xiv)

 

Contracts: Licenses

 

 

 

4.16(a)(xv)

 

Contracts: Acquisition or Disposition

 

 

 

4.16(a)(xvi)

 

Contracts: Collective Bargaining

 

 

 

4.16(a)(xvii)

 

Contracts: Employment

 

 

 

4.16(a)(xviii)

 

Contracts: Other Material

 

 

 

4.18

 

Litigation

 

 

 

4.19(a)

 

Employee Benefits

 

 

 

4.20(a)

 

Employees & Independent Contractors

 

 

 

4.20(f)

 

Employee Citizenship

 

 

 

4.21(b)

 

Environmental Permits

 

 

 

4.22(a)(i)

 

Insurance Policies

 

 

 

4.22(a)(ii)

 

Insurance Claims

 

 

 

4.22(b)

 

Self Insurance Arrangements

 

 

 

4.23

 

Warranties

 

 

 

4.24(a)(i)

 

Material Suppliers

 

 

 

4.24(a)(ii)

 

Sole Source Suppliers

 

 

 

4.24(a)(iii)

 

Material Customers

 

 

 

4.27

 

Material Adverse Effect

--------------------------------------------------------------------------------

*All exhibits and schedules have been omitted pursuant to Item 601(b)(2) of
regulation S-K, but will be furnished to staff upon request.

 


--------------------------------------------------------------------------------